Exhibit 10.1

Execution Version




CREDIT AGREEMENT
dated as of
December 6, 2013
among
ATMEL CORPORATION,
as the Borrower,
The Lenders Party Hereto,
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent,
UNION BANK N.A., BNP PARIBAS and SUNTRUST BANK,
as Co-Syndication Agents,
BANK OF AMERICA, N.A., BARCLAYS BANK PLC and
HSBC BANK USA, N.A.,
as Co-Documentation Agents,
MORGAN STANLEY SENIOR FUNDING, INC.,
UNION BANK N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, and BARCLAYS BANK PLC,
as Joint Bookrunners and Joint Lead Arrangers
and
HSBC BANK USA, N.A., BNP PARIBAS and
SUNTRUST ROBINSON HUMPHREY, INC.,
as Joint Bookrunners







#85239856v39



--------------------------------------------------------------------------------

Table of Contents

TABLE OF CONTENTS

--------------------------------------------------------------------------------

 
PAGE
ARTICLE I
 
Definitions
 
 
 
Section 1.01. Defined Terms
1
Section 1.02. Classification of Loans and Borrowings
32
Section 1.03. Terms Generally
33
Section 1.04. Accounting Terms; GAAP; Treatment of Unrestricted Subsidiaries;
Pro Forma Calculations
33
Section 1.05. Status of Obligations
34
 
 
ARTICLE II
 
The Credits
 
 
 
Section 2.01. Commitments
35
Section 2.02. Loans and Borrowings
35
Section 2.03. Requests for Revolving Borrowings
36
Section 2.04. [Reserved].
37
Section 2.05. Swingline Loans
37
Section 2.06. Letters of Credit
38
Section 2.07. Funding of Borrowings
42
Section 2.08. Interest Elections
43
Section 2.09. Termination and Reduction of Commitments
44
Section 2.10. Repayment of Loans; Evidence of Debt
45
Section 2.11. Prepayment of Loans
46
Section 2.12. Fees
46
Section 2.13. Interest
47
Section 2.14. Alternate Rate of Interest
48
Section 2.15. Increased Costs
49
Section 2.16. Break Funding Payments
50
Section 2.17. Taxes
50
Section 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
54
Section 2.19. Mitigation Obligations; Replacement of Lenders
57
Section 2.20. Expansion Option
57
Section 2.21. Defaulting Lenders
58
Section 2.22. Change in Legality
60
 
 
ARTICLE III
 
Representations and Warranties
 
Section 3.01. Organization; Powers; Subsidiaries
61
Section 3.02. Authorization; Enforceability
61
Section 3.03. Governmental Approvals; No Conflicts
62
Section 3.04. Financial Condition; No Material Adverse Change
62
Section 3.05. Properties
63
Section 3.06. Litigation, Environmental and Labor Matters
63
Section 3.07. Compliance with Laws and Agreements
63
Section 3.08. Investment Company Status
64


#85239856v39



--------------------------------------------------------------------------------

Table of Contents

Section 3.09. Taxes
64
Section 3.10. ERISA
64
Section 3.11. Disclosure
64
Section 3.12. Federal Reserve Regulations
65
Section 3.13. [Reserved].
65
Section 3.14. No Default
65
Section 3.15. OFAC
65
Section 3.16. FCPA
65
Section 3.17. Solvency
65
Section 3.18. Senior Indebtedness
66
Section 3.19. Security Documents
66
 
 
ARTICLE IV
 
Conditions
 
Section 4.01. Effective Date
67
Section 4.02. Each Credit Event
69
 
 
ARTICLE V
 
Affirmative Covenants
 
Section 5.01. Financial Statements and Other Information
69
Section 5.02. Notices of Material Events
71
Section 5.03. Existence; Conduct of Business
71
Section 5.04. Payment of Taxes
72
Section 5.05. Maintenance of Properties; Insurance.
72
Section 5.06. Books and Records; Inspection Rights
73
Section 5.07. Compliance with Laws
73
Section 5.08. Use of Proceeds
73
Section 5.09. Information Regarding Collateral. The Borrower will:
73
Section 5.10. Further Assurances
74
Section 5.11. Post-Closing
75
 
 
ARTICLE VI
 
Negative Covenants
 
Section 6.01. Indebtedness
75
Section 6.02. Liens
77
Section 6.03. Fundamental Changes
79
Section 6.04. Investments, Loans, Advances, Guarantees and Acquisitions
80
Section 6.05. Asset Sales
82
Section 6.06. Swap Agreements
84
Section 6.07. Transactions with Affiliates
84
Section 6.08. Restricted Payments
84
Section 6.09. Restrictive Agreements
86
Section 6.10. Prepayment of Subordinated Indebtedness and Amendments to Material
Indebtedness Documents and Agreements.
87
Section 6.11. Sale and Leaseback Transactions
87
Section 6.12. Financial Covenants.
88
Section 6.13. Designation of Subsidiaries
89
 
 
ARTICLE VII
 


#85239856v39



--------------------------------------------------------------------------------

Table of Contents

Events of Default
 
Section 7.01. Events of Default
90
Section 7.02. Exclusion of Immaterial Subsidiaries
93
 
 
ARTICLE VIII
 
The Administrative Agent
 
 
 
ARTICLE IX
 
Miscellaneous
 
Section 9.01. Notices
97
Section 9.02. Waivers; Amendments
98
Section 9.03. Expenses; Indemnity; Damage Waiver
100
Section 9.04. Successors and Assigns
102
Section 9.05. Survival
106
Section 9.06. Counterparts; Integration; Effectiveness
106
Section 9.07. Severability
107
Section 9.08. Right of Setoff
107
Section 9.09. Governing Law; Jurisdiction; Consent to Service of Process
107
Section 9.10. WAIVER OF JURY TRIAL
108
Section 9.11. Headings
108
Section 9.12. Confidentiality
108
Section 9.13. USA PATRIOT Act
109
Section 9.14. Releases of Subsidiary Guarantors.
109
Section 9.15. Interest Rate Limitation
110
Section 9.16. No Advisory or Fiduciary Responsibility
110






#85239856v39



--------------------------------------------------------------------------------

Table of Contents





SCHEDULES:
Schedule 1.01B – Mortgage Property
Schedule 2.01 – Commitments
Schedule 3.01 – Subsidiaries
Schedule 6.01 – Indebtedness
Schedule 6.02 – Liens
Schedule 6.04 – Investments
Schedule 6.09 – Restrictive Agreements
Schedule 6.13 – Unrestricted Subsidiaries


EXHIBITS:
Exhibit A
– Form of Assignment and Assumption

Exhibit B
– Reserved

Exhibit C
– Form of Increasing Lender Supplement

Exhibit D
– Form of Augmenting Lender Supplement

Exhibit E
– List of Closing Documents

Exhibit F
– Form of Guarantee and Collateral Agreement

Exhibit G-1
– Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Not Partnerships)

Exhibit G-2
– Form of U.S. Tax Certificate (Non-U.S. Participants That Are Not Partnerships)

Exhibit G-3
– Form of U.S. Tax Certificate (Non-U.S. Participants That Are Partnerships)

Exhibit G-4
– Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Partnerships)

Exhibit H
– Form of Compliance Certificate

Exhibit I
– Form of Borrowing Request

Exhibit J
– Form of Interest Election Request

Exhibit K
– Form of Promissory Note










#85239856v39



--------------------------------------------------------------------------------

Table of Contents



CREDIT AGREEMENT (this “Agreement”) dated as of December 6, 2013 among ATMEL
CORPORATION, as the Borrower, the LENDERS from time to time party hereto, and
MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent.
The parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
Section 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.
“Accelerated Share Repurchase Agreements” mean accelerated share repurchase
agreements entered into by the Borrower in connection with Permitted Convertible
Notes; provided that the terms, conditions and covenants of such accelerated
share repurchase agreements shall be such as are typical and customary for
agreements of such type (as determined by the board of directors (including an
authorized committee thereof)) of the Borrower for the Borrower or as the sole
member of the Borrower, as the case may be, in good faith.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the product of (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means Morgan Stanley Senior Funding, Inc., in its
capacity as administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Effective Date, the Aggregate Commitment is
$300,000,000.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect

#85239856v39



--------------------------------------------------------------------------------

Table of Contents

on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
page) at approximately 11:00 a.m. London time on such day. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.21 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
“Applicable Rate” means, for any day, with respect to any outstanding Eurodollar
Revolving Loan or any outstanding ABR Revolving Loan or with respect to the
commitment fees payable hereunder, as the case may be, the applicable rate per
annum set forth below under the caption “Eurodollar Spread”, “ABR Spread” or
“Commitment Fee Rate”, as the case may be, based upon the Total Leverage Ratio
set forth in the table below, subject to clauses (i) through (iii) below:
 
Total Leverage Ratio:
Eurodollar Spread
ABR Spread
Commitment Fee Rate
Category 1:
≤ 1.00 to 1.00
1.25 %
0.25 %
0.20 %
Category 2:
> 1.00 to 1.00 but ≤ 1.75 to 1.00
1.50 %
0.50 %
0.25 %
Category 3:
> 1.75 to 1.00
1.75 %
0.75 %
0.30 %



For purposes of the foregoing,
(i) if at any time the Borrower fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01 or on the occurrence of,
and during the time a Default or Event of Default is continuing, Category 3
shall be deemed applicable for the period commencing three (3) Business Days
after the required date of delivery or the date of Default or Event of Default,
as applicable and ending on the date which is three (3) Business Days after the
Financials are actually delivered or the Default or Event of Default that has
been cured or otherwise waived, as applicable, after which the Category shall be
determined in accordance with the table above as applicable;

#85239856v39


2

--------------------------------------------------------------------------------

Table of Contents

(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and
(iii) notwithstanding the foregoing, Category 3 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Borrower’s first fiscal quarter ending at least three months after the Effective
Date.
“Approved Fund” has the meaning assigned to such term in Section 9.04.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent and the
Borrower.
“Augmenting Lender” has the meaning assigned to such term in Section 2.20.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Available Revolving Commitment” means, at any time with respect to any Lender,
the Commitment of such Lender then in effect minus the Revolving Credit Exposure
of such Lender at such time; it being understood and agreed that any Lender’s
Swingline Exposure shall not be deemed to be a component of the Revolving Credit
Exposure for purposes of calculating the commitment fee under Section 2.12(a).
“Banking Services” means each and any of the following bank services provided to
the Borrower or any Restricted Subsidiary by any Lender or any of its Affiliates
or a Person who was a Lender or Affiliate of a Lender on the date of entering
into the underlying Banking Services Agreement: (a) credit cards for commercial
customers (including, without limitation, commercial credit cards and purchasing
cards), (b) stored value cards and (c) treasury management services (including,
without limitation, foreign exchange services, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).
“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary Guarantor in connection with Banking Services.
“Banking Services Obligations” means any and all obligations of the Borrower or
any Subsidiary Guarantor, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services under a Banking Services Agreement.

#85239856v39


3

--------------------------------------------------------------------------------

Table of Contents

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, ; provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Atmel Corporation, a Delaware corporation.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03 or Swingline Loan under Section 2.05.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, with respect to notices and determination in
connection with, and payments of principal with interest on, Eurodollar Loans,
such day is also a day for trades by and between banks in Dollar deposits in the
interbank Eurodollar market.
“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the Borrower and its
consolidated Restricted Subsidiaries that are (or required to be) set forth in a
consolidated statement of cash flows of the Borrower for such period prepared in
accordance with GAAP and (b) Capital Lease Obligations incurred by the Borrower
and its consolidated Restricted Subsidiaries during such period, but excluding
in each case any such expenditure (i) made to restore, replace or rebuild
property to the condition of such property immediately prior to any damage,
loss, destruction or condemnation of such property, to the extent such
expenditure is made with insurance proceeds, condemnation awards or damage
recovery proceeds relating to any such damage, loss, destruction or
condemnation, or (ii) constituting the purchase price paid in connection with a
Permitted Acquisition.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital lease
obligations on a balance sheet

#85239856v39


4

--------------------------------------------------------------------------------

Table of Contents

of such Person under GAAP, and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP.
“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.
“Change in Control” means the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the SEC thereunder as in effect
on the Effective Date), of Equity Interests representing more than 50% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Borrower.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.
“Co-Documentation Agents” means each of Bank of America, N.A., Barclays Bank PLC
and HSBC Bank USA, N.A., each in its respective capacity as co-documentation
agent for the credit facility evidenced by this agreement.
“Co-Syndication Agents” means each of Union Bank, BNP Bank of the West and
SunTrust Bank, each in its respective capacity as co-syndication agent for the
credit facility evidenced by this agreement.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means all the “Collateral” as defined in any Security Document and
shall also include the Mortgaged Properties. For the avoidance of doubt, and
notwithstanding anything to the contrary in this Agreement or any Security
Document, Collateral shall in no event include Excluded Foreign Collateral.

#85239856v39


5

--------------------------------------------------------------------------------

Table of Contents

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and (c)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes.
“Consolidated EBITDA” means, with reference to any period of four (4)
consecutive fiscal quarters, Consolidated Net Income for such period plus
(a) without duplication and only to the extent deducted in determining such
Consolidated Net Income (Loss) for such period (and in each case determined on a
consolidated basis for Borrower and its Restricted Subsidiaries) the sum of the
following amounts:
(i) Consolidated Interest Expense, including that portion attributable to
Capital Leases and capitalized interest with respect to all outstanding
Indebtedness of Borrower and its Restricted Subsidiaries, including amortization
or write-off of debt discount, debt issuance costs, related commissions,
discounts, charges owed in respect of letters of credit and other fees and any
other charges associated with Indebtedness (including commitment, administrative
and legal fees and charges with respect to, or incurred in connection with,
Indebtedness),
(ii) provision for taxes based on income, profits or capital, including federal,
foreign and state income, franchise, and similar taxes based on income, profits
or capital paid or accrued during such period (including in respect of
repatriated funds),


(iii) depreciation and amortization,


(iv) non-cash compensation expense from equity based compensation, including,
without limitation, restricted stock, restricted stock units, stock options to
purchase stock and other stock-based, including performance-based, awards issued
to the management, employees, consultants or board members of Borrower or any of
the Restricted Subsidiaries,
(v) [Reserved],
(vi) [Reserved],

#85239856v39


6

--------------------------------------------------------------------------------

Table of Contents

(vii) unusual, extraordinary or non-recurring, charges, expenses or losses,
including such items related to acquisitions (including, without limitation,
retention bonuses), legal settlements and costs related thereto, foundry
arrangements and expenses (including legal fees and costs) arising from
bankruptcy, insolvency, conciliation or similar legal proceedings affecting
suppliers,
(viii) losses realized upon the sale or other disposition of any asset that is
not sold or disposed of in the ordinary course of business and any loss realized
upon the sale or other disposition of any Equity Interest of any Person,
(ix) losses from early extinguishment of indebtedness,
(x) any unrealized losses in respect of Swap Agreements,
(xi) all other non-cash charges, non-cash expenses or non-cash losses in such
period (excluding any such item that is non-cash during such period but the
subject of a cash payment in a prior or future period),
(xii) transaction fees, costs and expenses (including legal fees and investment
banking or similar fees) related to (A) any issuance of securities, (B) any
disposition of divisions, lines of business (including the securities of any
Subsidiary and any Asset Sale), (C) any Permitted Acquisition, and (D) any
recapitalization or the incurrence, amendment, modification or repayment of
Indebtedness (in each case of clauses (A) through (D), whether or not
successful), including, without limitation all costs arising out of any of those
transactions,
(xiii) to the extent actually reimbursed, expenses covered by indemnification
provisions in any agreement related to any Permitted Acquisition,
(xiv) costs associated with the implementation of any operating expense
reductions and other operating improvements reasonably expected to result from
any acquisitions, divestitures, restructuring, cost savings initiatives and
other similar initiatives taken after the Closing Date; provided that (i) such
operating expense reductions or operating improvements are reasonably
identifiable and factually supportable and (ii) such actions have been taken or
are to be taken (in the good faith determinations by the Borrower and evidenced
by a certificate of a Financial Officer of the Borrower) within 12 months after
such transaction or initiative is consummated or commenced,
(xv) losses which are expected to be reimbursed by insurance coverage, and minus
(b) without duplication and only to the extent included in determining such
Consolidated Net Income for such period (and in each case determined on a
consolidated basis for Borrower and its Restricted Subsidiaries) the sum of the
following amounts:
(i)
unusual, extraordinary or non-recurring, credits or income, including such items
related to acquisitions, legal settlements and foundry arrangements (net of
taxes, fees and expenses relating to the transaction giving rise thereto),


#85239856v39


7

--------------------------------------------------------------------------------

Table of Contents

(ii)
gains from early extinguishment of indebtedness,

(iii)
any unrealized gains in respect to Swap Agreements,

(iv)
all other non-cash items increasing Consolidated Net Income (excluding any such
item that is non-cash during such period but the subject of a cash payment in a
prior or future period),

(v)
gains realized upon the sale or other disposition of any asset that is not sold
or disposed of in the ordinary course of business and any gain realized upon the
sale or other disposition of any Equity Interest of any Person, and

(vi)
to the extent actually reimbursed, credits or income received as a result of
indemnification provisions in any agreement in connection with any Permitted
Acquisition.

all determined on a consolidated basis in accordance with GAAP. For the purposes
of calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each such period, a “Reference Period”), (i) if at any time during
such Reference Period the Borrower or any Restricted Subsidiary shall have made
any Material Disposition or converted any Restricted Subsidiary to an
Unrestricted Subsidiary, the Consolidated EBITDA for such Reference Period shall
be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
EBITDA (if negative) attributable thereto for such Reference Period as if such
disposition occurred on the first day of such Reference Period, and (ii) if
during such Reference Period the Borrower or any Restricted Subsidiary shall
have made a Material Acquisition or converted any Unrestricted Subsidiary into a
Restricted Subsidiary, Consolidated EBITDA for such Reference Period shall be
calculated after giving effect thereto on a pro forma basis as if such Material
Acquisition or conversion occurred on the first day of such Reference Period. As
used in this definition, “Material Acquisition” means any acquisition of
property or series of related acquisitions of property (other than transactions
among the Borrower or any Subsidiary and the Borrower or any other Subsidiary,
including in connection with a Permitted Restructuring) that (a) constitutes (i)
assets comprising all or substantially all or any significant portion of a
business or operating unit of a business, or (ii) all or substantially all of
the common stock or other Equity Interests of a Person, and (b) involves the
payment of consideration by the Borrower and the Restricted Subsidiaries in
excess of $50,000,000; and “Material Disposition” means any sale, transfer or
disposition of property or series of related sales, transfers, or dispositions
of property (other than transactions among the Borrower or any Subsidiary and
the Borrower or any other Subsidiary, including in connection with a Permitted
Restructuring) that yields gross proceeds to the Borrower or any of the
Restricted Subsidiaries in excess of $50,000,000.

#85239856v39


8

--------------------------------------------------------------------------------

Table of Contents

“Consolidated Fixed Charges” means, for any period, the sum of (a) Consolidated
Interest Expense for such period, (b) the aggregate amount of scheduled
principal payments made during such period in respect of long term Indebtedness
of the Borrower and the Restricted Subsidiaries (other than payments made by the
Borrower or any Restricted Subsidiary to the Borrower or a Restricted
Subsidiary), (c) the aggregate amount of principal payments (other than
scheduled principal payments) made during such period in respect of long term
Indebtedness of the Borrower and the Restricted Subsidiaries, to the extent that
such payments reduced any scheduled principal payments that would have become
due within one year after the date of the applicable payment, (d) dividends paid
in cash during such period, (e) Capital Expenditures paid in cash (excluding the
principal amount of Indebtedness incurred during such period to finance such
expenditures, but including any repayments of any Indebtedness incurred during
such period or any prior period to finance such expenditures) for such period
and (f) the aggregate amount of Taxes paid in cash by the Borrower and the
Restricted Subsidiaries during such period.
“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Borrower and the Restricted Subsidiaries calculated on a consolidated basis for
such period with respect to all outstanding Indebtedness of the Borrower and the
Restricted Subsidiaries allocable to such period in accordance with GAAP, but
excluding (i) any such amount not payable in cash during the applicable period
(including any amounts attributable to original issue discount) and (ii) any one
time financing fees, including, without limitation any one time financing fees
paid in connection with this Credit Agreement. In the event that the Borrower or
any Restricted Subsidiary shall have completed a Material Acquisition or a
Material Disposition since the beginning of the relevant period, Consolidated
Interest Expense shall be determined for such period on a pro forma basis as if
such Material Acquisition or Material Disposition, and any related incurrence or
repayment of Indebtedness, had occurred on the first day of such period.
“Consolidated Net Income” means, with reference to any period, the net income or
loss of the Borrower and the Restricted Subsidiaries for such period determined
on a consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income or loss (a) the income of any Person (other than a
consolidated Restricted Subsidiary) in which any other Person (other than the
Borrower or any consolidated Restricted Subsidiary or any director holding
qualifying shares in compliance with applicable law) owns an Equity Interest,
except to the extent of the amount of dividends or other distributions actually
paid to the Borrower or any of the consolidated Restricted Subsidiaries by such
Person during such period, and (b) the income or loss of any Person accrued
prior to the date on which it becomes a Restricted Subsidiary or is merged into
or consolidated with the Borrower or any consolidated Restricted Subsidiary or
the date on which such Person’s assets are acquired by the Borrower or any
consolidated Restricted Subsidiary.

#85239856v39


9

--------------------------------------------------------------------------------

Table of Contents

“Consolidated Senior Secured Indebtedness” means, as of the date of any
determination thereof, the aggregate principal amount of all Consolidated Total
Indebtedness of the Borrower and the Restricted Subsidiaries at such date, in
each case for so long as such Indebtedness is secured by any assets of the
Borrower or any of the Subsidiary Guarantors on a first-priority basis or
otherwise on a basis pari passu with the Liens of the Administrative Agent (for
the benefit of the Secured Parties) in the Collateral.
“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and the Restricted Subsidiaries calculated in
accordance with GAAP on a consolidated basis as of such date.
“Consolidated Total Indebtedness” means, as of the date of any determination
thereof the aggregate Indebtedness of the Borrower and the Restricted
Subsidiaries calculated on a consolidated basis as of such time in accordance
with GAAP (and for the avoidance of doubt, on a non-duplicative basis, shall
include the aggregate outstanding principal amount of Permitted Convertible
Notes at such time).
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.
“Convert Maturity Date” means, in the case of any Permitted Convertible Notes
having a maturity date not later than the date that is 180 days after the
Termination Date, the maturity date of such Permitted Convertible Notes.
“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.
“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to

#85239856v39


10

--------------------------------------------------------------------------------

Table of Contents

funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after written request by a Credit Party, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement; provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance reasonably satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.
“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than solely for any Equity Interest that is not
Disqualified Stock and/or cash in lieu of fractional shares, and other than any
provision requiring an offer to purchase or a right to call such security, as a
result of change of control, asset sale, other fundamental change or other
event), pursuant to a sinking fund obligation or otherwise, or is redeemable at
the option of the holder thereof (other than solely for any Equity Interest that
is not Disqualified Stock and/or cash in lieu of fractional shares), in whole or
in part, or requires the payment of any cash dividend or any other scheduled
payment constituting a return of capital, in each case at any time on or prior
to the date that is ninety-one (91) days after the Maturity Date, or (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interest referred to in
clause (a) above, in each case at any time prior to the date that is ninety-one
(91) days after the Maturity Date; provided that if such Equity Interest is
issued to any plan for the benefit of employees of the Borrower or its
Restricted Subsidiaries or by any such plan to such employees, such Equity
Interest shall not constitute Disqualified Stock solely because it may be
required to be repurchased by the Borrower or its Restricted Subsidiaries in
order to satisfy applicable statutory or regulatory obligations. For the
avoidance of doubt, Permitted Convertible Notes shall not constitute
Disqualified Stock.
“Disregarded Entity” means any entity treated as disregarded as an entity
separate from its owner under Treasury Regulation Section 301.7701-3.
“Dollars” or “$” refers to lawful money of the United States of America.

#85239856v39


11

--------------------------------------------------------------------------------

Table of Contents

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America (other than a Foreign
Holding Company or a Subsidiary owned, directly or indirectly, by a Foreign
Subsidiary).
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
“Environmental Laws” means all laws (including common law), rules, regulations,
codes, ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the environment, preservation or restoration
of natural resources, the management, Release or threatened Release of any
Hazardous Material or, with regard to exposure to Hazardous Materials, health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation,
administrative oversight costs, fines, penalties or indemnities), of the
Borrower or any Subsidiary directly or indirectly resulting from or based upon
(a) violation of or liability under any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any Reportable Event; (b) the failure to satisfy the
“minimum funding standard” (as defined in Section 412 of the Code or Section 302
of ERISA), whether or not waived; (c) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Borrower or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan under Section 4042 of ERISA; (f) the incurrence

#85239856v39


12

--------------------------------------------------------------------------------

Table of Contents

by the Borrower or any of its ERISA Affiliates of any Withdrawal Liability; or
(g) the receipt by the Borrower or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Borrower or any ERISA Affiliate of
any notice that a Multiemployer Plan is insolvent or in reorganization, within
the meaning of Title IV of ERISA.
“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Section 7.01.
“Excluded Foreign Collateral” means, in addition to such assets as are excluded
from Collateral pursuant to the terms of the Security Documents, Equity
Interests constituting more than 65% of the total voting Equity Interests of any
Foreign Subsidiary or Foreign Holding Company. For the sake of clarity, (i)
Excluded Foreign Collateral shall include any property or assets of a CFC
(whether held directly or indirectly) and (ii) no Excluded Foreign Collateral
shall be required to be pledged as collateral to secure any of the Loans.
“Excluded Swap Obligations” shall mean with respect to any Subsidiary Guarantor,
any Swap Obligation if, and to the extent that, all or a portion of the
Guarantee of such Subsidiary Guarantor of, or the grant by such Subsidiary
Guarantor of a security interest to secure, such Swap Obligation (or any
Guarantee thereof) (after giving effect to any keepwell, guarantee or other
support agreement) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Subsidiary Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Subsidiary Guarantor or
the grant of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal.
“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient:
(a) Taxes imposed on (or measured by) net income (however denominated) or
franchise taxes imposed in lieu of net income Taxes, in each case, imposed by
the United States of America (or any political subdivision thereof), or by the
jurisdiction (or any political subdivision thereof) under the laws of which such
Recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, or that
are Other Connection Taxes;

#85239856v39


13

--------------------------------------------------------------------------------

Table of Contents

(b) any branch profits Taxes imposed by the United States of America or any
similar Taxes imposed by any other jurisdiction in which such Recipient is
located;
(c) U.S. Federal withholding Taxes resulting from any law in effect on the date
such Lender becomes a party to this Agreement (other than pursuant to an
assignment request by the Borrower under Section 2.19(b)) or designates a new
lending office, except to the extent that such Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from a Loan Party with respect to
such withholding Taxes pursuant to Section 2.17(a) or section 2.17(d);
(d) any Taxes incurred by reason of a Lender or its assignee’s failure to comply
with Section 2.17(f) and any backup withholding imposed by the United States
pursuant to Section 3406 of the Code; and
(e) any U.S. Federal withholding Taxes imposed under FATCA.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“FCPA” means the United States Foreign Corrupt Practices Act of 1977, as
amended.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Financial Officer” means a chief financial officer, principal accounting
officer, treasurer, corporate controller, or such other officers as may be
agreed among the Borrower and the Administrative Agent from time to time.
“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and the
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).
“Fixed Charge Coverage Ratio” means, for any period of four consecutive fiscal
quarters of the Borrower, the ratio of (x) Consolidated EBITDA for such period
to (b) Consolidated Fixed Charges for such period.

#85239856v39


14

--------------------------------------------------------------------------------

Table of Contents

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, (b) the failure to make the required
contributions or payments, under any applicable law, on or before the due date
for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (d) the incurrence of any liability in excess of $10,000,000 by the
Borrower or any Restricted Subsidiary under applicable law on account of the
complete or partial termination of such Foreign Pension Plan or the complete or
partial withdrawal of any participating employer therein, or (e) the occurrence
of any transaction that is prohibited under any applicable law and that could
reasonably be expected to result in the incurrence of any liability by the
Borrower or any of the Restricted Subsidiaries, or the imposition on the
Borrower or any of the Restricted Subsidiaries of any fine, excise tax or
penalty resulting from any noncompliance with any applicable law, in each case
in excess of $10,000,000.
“Foreign Holding Company” means any Subsidiary organized under the laws of a
jurisdiction located in the United States of America substantially all of the
assets of which consist of Equity Interests in one or more CFCs.
“Foreign Pension Plan” means any benefit plan that under applicable law other
than the laws of the United States or any political subdivision thereof, is
required to be funded through a trust or other funding vehicle other than a
trust or funding vehicle maintained exclusively by a Governmental Authority.
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
“GAAP” means generally accepted accounting principles in the United States of
America, (a) with respect to Section 5.01, as in effect from time to time, and
(b) in all other cases, as applied, and used, by Borrower as of the Effective
Date in its audited financial statements.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property,

#85239856v39


15

--------------------------------------------------------------------------------

Table of Contents

securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, or (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness; provided
that the term “Guarantee” shall not include endorsements for collection or
deposit in the ordinary course of business.
“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement, substantially in the form of Exhibit F, among the Borrower, the
Subsidiaries party thereto and the Administrative Agent for the benefit of the
Secured Parties.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, and all
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Increasing Lender” has the meaning assigned to such term in Section 2.20.
“Incremental Cap” means the sum of (x) $250,000,000 and (y) such additional
amount so long as the Senior Secured Leverage Ratio as of the last day of the
most recently ended period of four consecutive fiscal quarters for which
financial statements have been (or were required to be) delivered to the
Administrative Agent, on a pro forma basis after giving effect to such increase
in Commitments, and assuming the full utilization, with Loans, of the
Commitments (after giving effect to any increases), does not exceed the Senior
Secured Leverage Ratio for the period set forth in Section 6.12(b).
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) accounts
payable incurred in the ordinary course of business and deferred compensation
payable to directors, officers or employees of the Borrower or any Subsidiary
and (ii) unless the same are reflected as indebtedness or liabilities on the
balance sheet of such Person, obligations which are being contested in good
faith by appropriate proceedings and for which adequate reserves have been set
aside in accordance with GAAP), (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, (f)
all Guarantees by such Person of Indebtedness of others, (g) all Capital Lease
Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (i) the liquidation value of all Disqualified Capital Stock of such
Person, and (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a

#85239856v39


16

--------------------------------------------------------------------------------

Table of Contents

general partner) to the extent such Person is liable therefor as a result of
such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor. Notwithstanding anything to the contrary in this paragraph,
the term “Indebtedness” shall not include (a) obligations (i) arising from the
honoring by a bank of a check, draft or similar instrument inadvertently drawn
against insufficient funds in the ordinary course of business, provided that
such obligations are extinguished within two business days of their incurrence
unless covered by an overdraft line, (ii) resulting from the endorsement of
negotiable instruments for collection in the ordinary course of business and
consistent with past practices, (iii) consisting of standby letters of credit to
the extent collateralized by cash or cash equivalents, (b) obligations under
Swap Agreements, (c) agreements providing for indemnification, purchase price
adjustments, earn-outs, deferred compensation or similar obligations incurred or
assumed in connection with the acquisition or disposition of assets or stock or
(d) Permitted Call Spread Swap Arrangements.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Information Memorandum” means the Confidential Information Memorandum dated
November 2013 relating to the Borrower and the Transactions.
“Intellectual Property” has the meaning set forth in Section 3.05(b).
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar

#85239856v39


17

--------------------------------------------------------------------------------

Table of Contents

Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing; provided, further,
however, that from the Effective Date until the completion of syndication (as
determined by the Administrative Agent and notified to the Borrower), the
Interest Period for any Eurodollar Borrowing shall be one month.
“Investments” has the meaning set forth in Section 6.04.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means Morgan Stanley Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.
“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates (or by reference to the rates
provided by any Person that takes over the administration of such rate if the
British Bankers Association is no longer making a “LIBO Rate” rate available)
for deposits in Dollars (as set forth on page LIBOR01 of the Reuters Screen (or,
in the event such rate does not appear on a Reuters

#85239856v39


18

--------------------------------------------------------------------------------

Table of Contents

page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time, in either case, as selected by the
Administrative Agent)) for a period equal to such Interest Period; provided
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, “LIBO Rate” shall be the interest rate
per annum determined by the Administrative Agent to be the average of the rates
per annum at which deposits in Dollars are offered for such relevant Interest
Period to major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the beginning of such Interest Period.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease,
that is not an operating lease, having substantially the same economic effect as
any of the foregoing) relating to such asset and (c) in the case of securities,
any purchase option, call or similar right of a third party with respect to such
securities.
“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e) of this Agreement, any Letter of Credit applications and the
Security Documents. Any reference in this Agreement or any other Loan Document
to a Loan Document shall include all appendices, exhibits or schedules thereto,
and all amendments, restatements, supplements or other modifications thereto,
and shall refer to this Agreement or such Loan Document as the same may be in
effect at any and all times such reference becomes operative.
“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement (including, without limitation, Swingline Loans).
“Material Acquisition” is defined in the definition of Consolidated EBITDA.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the Borrower and the
Restricted Subsidiaries taken as a whole or (b) the validity or enforceability
of this Agreement or any other Loan Document or the material rights or remedies
of the Administrative Agent and the Lenders hereunder or thereunder.
“Material Disposition” is defined in the definition of Consolidated EBITDA.
“Material Domestic Subsidiary” means each Domestic Subsidiary (other than any
Unrestricted Subsidiary) which, as of the end of the most recent fiscal year of
the Borrower for which financial statements have been delivered pursuant to
Section 5.01(a) (or, if prior to the date of the delivery of the first financial
statements to be delivered

#85239856v39


19

--------------------------------------------------------------------------------

Table of Contents

pursuant to Section 5.01(a), the most recent financial statements referred to in
Section 3.04(a)(ii)), contributed greater than five percent (5%) of Consolidated
Total Assets as of such date; provided that, if at any time the aggregate amount
of Consolidated Total Assets attributable to all Domestic Subsidiaries (other
than Unrestricted Subsidiaries) that are not Material Domestic Subsidiaries
exceeds ten percent (10%) of Consolidated Total Assets as of the end of any such
fiscal year, the Borrower (or, in the event the Borrower has failed to do so
within thirty (30) days, the Administrative Agent) shall designate sufficient
Domestic Subsidiaries (other than Unrestricted Subsidiaries) as “Material
Domestic Subsidiaries” to eliminate such excess, and such designated
Subsidiaries shall for all purposes of this Agreement constitute Material
Domestic Subsidiaries.
“Material Foreign Subsidiary” means each Foreign Subsidiary (other than any
Unrestricted Subsidiary) which, as of the most recent fiscal year of the
Borrower for which financial statements have been delivered pursuant to Section
5.01(a) (or, if prior to the date of the delivery of the first financial
statements to be delivered pursuant to Section 5.01(a), the most recent
financial statements referred to in Section 3.04(a)(ii)), contributed greater
than five percent (5%) of Consolidated Total Assets as of such date.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and the Restricted Subsidiaries in an aggregate principal
amount exceeding $25,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Restricted Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.
“Material Indebtedness Documents” means any document, agreement or instrument
evidencing any Material Indebtedness or entered into in connection with any
Material Indebtedness.
“Maturity Date” means the earlier of (x) the Termination Date or (y) the date
that is the 180th day prior to the Convert Maturity Date, in the event, in the
case of this clause (y), the Borrower does not have unrestricted cash and
Permitted Investments in an amount equal to not less than the amount required to
redeem the applicable Permitted Convertible Notes pursuant to the indenture
governing such Permitted Convertible Notes.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgaged Property” means, as of the date hereof, each parcel of owned real
property located in the United States and held by the Borrower or any other Loan
Party that has a fair market value as reasonably estimated by the Borrower by
reference to, among other things, assessed taxable value or appraisals, in
excess of $10,000,000, which are listed on Schedule 1.01B or as to which a
Mortgage is delivered pursuant to Section 5.10.

#85239856v39


20

--------------------------------------------------------------------------------

Table of Contents

“Mortgage-Related Collateral Requirement” means the requirement that:
(a) the Administrative Agent shall have received counterparts of each Mortgage
to be entered into with respect to each Mortgaged Property set forth on Schedule
1.01B as of the date hereof or as to which a Mortgage is required to be
delivered pursuant to Section 5.10 (as applicable) duly executed and delivered
by the record owner of such Mortgaged Property and suitable for recording or
filing in all filing or recording offices that the Administrative Agent may
reasonably deem necessary or desirable in order to create a valid and subsisting
perfected Lien on the property and/or rights described therein in favor of the
Administrative Agent for the benefit of the Secured Parties;
(b) the Administrative Agent shall have received (i) a lender’s policy or
policies title insurance or marked up title commitment, and certificates of
insurance, paid for by the Borrower, issued by a nationally recognized title
insurance company insuring the Lien of each Mortgage as a valid first Lien on
the Mortgaged Property described therein, free of any other Liens except
Permitted Encumbrances, in an amount reasonably acceptable to the Administrative
Agent (but not to exceed the purchase price thereof) with respect to such
Mortgaged Property together with such customary endorsements, coinsurance and
reinsurance as the Collateral Agent may reasonably request and which are
available in the jurisdiction where the applicable Mortgaged Property is located
and (ii) if requested by the Administrative Agent with respect to any Mortgaged
Property, a survey of such Mortgaged Property complying in all material respects
with the minimum detail requirements of the American Land Title Association as
such requirements are in effect on the date of preparation of such survey; and
(c) with respect to each Mortgaged Property, the Administrative Agent shall have
received the following documents: (A) a completed standard “life of loan” flood
hazard determination form, (B) if the improvement(s) to the Mortgaged Property
is located in a special flood hazard area, a notification to the Borrowers and
(if applicable) notification to the borrower that flood insurance coverage under
the National Flood Insurance Program (“NFIP”) is not available because the
community does not participate in the NFIP, and (C) if the notice described in
clause (B) is required to be given and flood insurance is available in the
community in which the property is located, a copy of one of the following: the
flood insurance policy, the borrower’s application for a flood insurance policy
plus proof of premium payment, a declaration page confirming that flood
insurance has been issued, or such other evidence of flood insurance reasonably
satisfactory to the Collateral Agent.
“Mortgages” means the deeds of trust, trust deeds, mortgages, leasehold
mortgages and/or leasehold deeds of trust executed by the applicable Loan
Parties in connection herewith.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Non-U.S. Lender” means a Lender that is not a U.S. Person.

#85239856v39


21

--------------------------------------------------------------------------------

Table of Contents

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and the Restricted Subsidiaries to any of the Lenders, the
Administrative Agent, the Issuing Bank or any indemnified party, individually or
collectively, existing on the Effective Date or incurred or arising thereafter,
direct or indirect, joint or several, absolute or contingent, matured or
unmatured, liquidated or unliquidated, secured or unsecured, arising by
contract, operation of law or otherwise, under this Agreement or any of the
other Loan Documents, any Secured Swap Obligations (excluding the Excluded Swap
Obligations) or any Banking Services Obligations.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising solely from
such Recipient having executed, delivered, enforced, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, or engaged in any other transaction pursuant to, or
enforced, any Loan Document, or sold or assigned an interest in any Loan
Document).
“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

#85239856v39


22

--------------------------------------------------------------------------------

Table of Contents

“Perfection Certificate” means the Perfection Certificate substantially in the
form of Exhibit B to the Guarantee and Collateral Agreement.
“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise) or a series of related acquisitions by the Borrower
or any Restricted Subsidiary of all or substantially all the assets of, or all
or substantially all of the Equity Interests in, a Person or division or line of
business of a Person if, at the time of and immediately after giving effect
thereto, (a) no Default has occurred and is continuing or would result
therefrom, (b) the principal business of such Person shall be reasonably related
to, or ancillary or complementary to, a business in which the Borrower or any of
the Restricted Subsidiaries were engaged on the Effective Date or extensions
thereof, (c) the Borrower shall be in compliance (on a pro forma basis after
giving effect to the contemplated Permitted Acquisition) with the covenants
contained in Section 6.12, (d) if such acquisition constitutes a Material
Acquisition, a Financial Officer of the Borrower has delivered to the
Administrative Agent a certificate to the effect set forth in clause (c) above,
it being understood and agreed that the calculations set forth in such
certificate shall be calculated in accordance with Section 1.04(b) hereof, (e)
to the extent applicable the Borrower shall comply, and shall cause each
acquired entity to comply, with the applicable provisions of Section 5.10 and
the Security Documents and (f) with respect of acquisitions of entities
organized in a jurisdiction other than the United States, the aggregate
consideration for such acquisitions during the term of this Agreement shall not
exceed $1,250,000,000 (excluding consideration in the form of equity and based
on the amount of consideration actually paid (contingent payments, earn-outs,
and indemnification or other similar obligations, will not be considered unless,
and until, actually paid)).
“Permitted Call Spread Swap Agreements” means (a) a Swap Agreement pursuant to
which the Borrower acquires a call option requiring the counterparty thereto to
deliver to the Borrower shares or units of Equity Interests of the Borrower the
cash value of such Equity Interests or a combination thereof from time to time
upon exercise of such option and (b) a Swap Agreement pursuant to which the
Borrower issues to the counterparty thereto warrants to acquire shares or units
of Equity Interests of the Borrower in each case entered into by the Borrower,
in connection with Permitted Convertible Notes; provided that (i) the terms,
conditions and covenants of each such Swap Agreement shall be such as are
typical and customary for Swap Agreements of such type (as determined by the
board of directors (including an authorized committee thereof) of the Borrower
for the Borrower or as the sole member of the Borrower, as the case may be, in
good faith) and (ii) in the case of clause (b) above, such Swap Agreement would
be classified as an equity instrument in accordance with EITF 00-19, Accounting
for Derivative Financial Instruments Indexed to, and Potentially Settled in, a
Company’s Own Stock, or any successor thereto (including pursuant to the
Accounting Standards Codification), and the settlement of such Swap Agreement
does not require the Borrower to make any payment in cash or cash equivalents
that would disqualify such Swap Agreement from so being classified as an equity
instrument.

#85239856v39


23

--------------------------------------------------------------------------------

Table of Contents

“Permitted Convertible Notes” means unsecured notes issued by the Borrower that
are convertible into shares or units of Equity Interests of the Borrower,
respectively, or cash or any combination of cash and Equity Interests; provided
that Permitted Convertible Notes may only be issued after the Effective Date so
long as (i) both immediately prior to and after giving effect (including on a
pro forma basis) thereto, no Default or Event of Default shall exist or would
result therefrom, (ii) such Permitted Convertible Notes mature after, and do not
require any scheduled amortization or other scheduled payments of principal
prior to, the Termination Date (it being understood that neither (x) any
provision requiring an offer to purchase or a right to call such Permitted
Convertible Notes at, as of, or after, a designated date or otherwise as a
result of change of control, asset sale, other fundamental change or other event
nor (y) any early conversion of such Permitted Convertible Notes in accordance
with the terms thereof shall violate the foregoing restriction), (iii) such
Permitted Convertible Notes are not guaranteed by any Subsidiary other than the
Subsidiary Guarantors unless such other Subsidiary concurrently becomes a
Subsidiary Guarantor, (iv) the covenants applicable to such Permitted
Convertible Notes are not more onerous or more restrictive in any material
respect (taken as a whole) than the applicable covenants set forth in this
Agreement and (v) both immediately prior to and after giving effect (including
on a pro forma basis) thereto, the Borrower is in compliance with Section 6.12.
“Permitted Encumbrances” means:
(a) Liens imposed by law for Taxes or other governmental charges that are not
yet due or are being contested in compliance with Section 5.04;
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in the same manner as Tax liability contests under Section 5.04;
(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;
(d) Liens and deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 7.01;
(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business and
minor defects or irregularities in title that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Borrower or
any Restricted Subsidiary;

#85239856v39


24

--------------------------------------------------------------------------------

Table of Contents

(g) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of the Restricted Subsidiaries are located;
(h) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(i) customary restrictions or conditions imposed by a foreign government or any
political subdivision of any foreign government or any public instrumentality
thereof in connection with the transfer or disposition of assets;
(j) leases or subleases, or licenses or sublicenses, granted to other Persons
and not interfering in any material respect with the business of the Borrower
and the Restricted Subsidiaries, taken as a whole;
(k) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness and are not subject
to restrictions on access by the Borrower or any Restricted Subsidiary in excess
of those required by applicable banking regulations.
(l) customary Liens on property of the Borrower or any Restricted Subsidiary
sold to another Person pursuant to a conditional sales agreement where the
Borrower or such Restricted Subsidiary retains title;
(m) Liens on cash or cash equivalents (in an aggregate amount not to exceed
$10,000,000);
(n) Liens granted on cash or cash equivalents constituting proceeds from any
sale or disposition of assets that is not prohibited by Section 6.05 deposited
in escrow accounts or otherwise withheld or set aside to secure obligations of
the Borrower or any Restricted Subsidiary providing for indemnification,
adjustment of purchase price or any similar obligations, in each case, in an
amount not to exceed the amount of gross proceeds received by the Borrower or
any Restricted Subsidiary in connection with such sale or disposition;
(o) rights of lessees arising under leases entered into by the Borrower or any
Restricted Subsidiary as lessor, in the ordinary course of business;
(p) any Liens on or reservations with respect to governmental and other
licenses, permits, franchises, consents, grants, subsidies and allowances;
(q) Liens solely on any cash earnest money deposits made by the Borrower or any
Restricted Subsidiary in connection with any letter of intent or purchase
agreement permitted hereunder; and

#85239856v39


25

--------------------------------------------------------------------------------

Table of Contents

(r) Liens granted on cash or cash equivalents (or other investments of the same)
to defease Indebtedness of the Borrower or any Restricted Subsidiary to the
extent not prohibited under this Agreement;
provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness (other than Liens permitted under clause (m) or (r)
above).
“Permitted Investments” means:
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States of America), in each case maturing within three years from
the date of acquisition thereof;
(b) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof maturing within one year from the date of acquisition thereof and, at
the time of acquisition, that are rated at least A by S&P and A2 by Moody’s;
(c) senior corporate debt obligations of an issuer organized under the laws of
the United States or any state thereof that are rated BBB or better by S&P or
Baa2 or better by Moody’s that mature not more than one year after the date of
acquisition thereof and that are actively traded in a secondary market; provided
that obligations described in this clause (c) that are rated BBB by S&P or Baa2
by Moody’s shall not at any time comprise more than 10% of all Permitted
Investments held by the Borrower and the Subsidiaries;
(d) investments in commercial paper maturing within one year after the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least A-1 (or the equivalent thereof) from S&P or at least P-1 (or the
equivalent thereof) from Moody’s;
(e) investments in certificates of deposit, banker’s acceptances and demand or
time deposits, in each case maturing not more than one year from the date of
acquisition thereof, issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $300,000,000;
(f) fully collateralized repurchase agreements with a term of not more than 60
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (e) above;
(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000;

#85239856v39


26

--------------------------------------------------------------------------------

Table of Contents

(h) with respect to Investments by Foreign Subsidiaries, securities issued by
any foreign government or any political subdivision of any foreign government or
any public instrumentality thereof having maturities of not more than six months
from the date of acquisition thereof and, at the time of acquisition, are rated
at least A by S&P and A2 by Moody’s;
(i) in the case of any Foreign Subsidiary, other short-term investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such Foreign Subsidiary for cash
management purposes; and
(j) investments in funds that invest solely in one or more types of securities
described in clauses (a), (b) and (h) above.
“Permitted Restructurings” means a transaction or series of transactions
pursuant to which direct and indirect Subsidiaries of the Borrower are
converted, restructured or reorganized, whether by (i) transfer, (ii)
acquisition, (iii) contribution, (iv) merger, (v) consolidation, (v) voluntary
dissolution, (vi) liquidation, (vii) recapitalization, (viii) change in
identity, form, or place of organization, or (ix) otherwise, in each case the
result of which may cause a direct or indirect sale, assignment or transfer of
Equity Interests and/or other assets between and among the Borrower and/or
various Subsidiaries of the Borrower; provided that (x) no such Permitted
Restructuring(s) shall be effected if the Borrower reasonably determines in good
faith that the Permitted Restructuring taken as a whole would be materially
disadvantageous to the Lenders, (y) at the time of any such Permitted
Restructuring, the aggregate amount of assets that are the subject of such
Permitted Restructuring, taken together with all prior Permitted Restructurings,
shall not exceed 20% of the consolidated total assets of the Borrower and its
Restricted Subsidiaries at such time and (z) immediately prior to, or after
giving effect to any such Permitted Restructuring, no Default or Event of
Default shall have occurred and be continuing; provided further that the
Borrower may not make the determination described in clause (x) of the first
proviso hereto if such Permitted Restructuring would cause a material portion of
the assets and properties material to the business of the Borrower and the
Restricted Subsidiaries taken as a whole to be owned by an Unrestricted
Subsidiary as permitted by Sections 6.04 and 6.05.
“Permitted Unsecured Indebtedness” means unsecured Indebtedness of the Borrower
(including unsecured subordinated Indebtedness to the extent subordinated to the
Obligations on terms reasonably acceptable to the Administrative Agent), and any
Indebtedness constituting refinancings, renewals or replacements of any such
Indebtedness; provided that (i) both immediately prior to and after giving
effect (including pro forma effect) thereto, no Default or Event of Default
shall exist or would result therefrom, (ii) such Indebtedness matures after, and
does not require any scheduled amortization or other scheduled payments of
principal prior to, the date that is 181 days after the Maturity Date (it being
understood that any provision requiring an offer to purchase such Indebtedness
as a result of change of control or asset sale shall not violate

#85239856v39


27

--------------------------------------------------------------------------------

Table of Contents

the foregoing restriction), (iii) such Indebtedness is not Guaranteed by any
Restricted Subsidiary of the Borrower other than the Subsidiary Guarantors
(which Guarantees, if such Indebtedness is subordinated, shall be expressly
subordinated to the Obligations on terms not less favorable to the Lenders than
the subordination terms of such subordinated Indebtedness) and (iv) the
covenants applicable to such Indebtedness are not more onerous or more
restrictive in any material respect (taken as a whole) than the applicable
covenants set forth in this Agreement (as determined by the board of directors
(including an authorized committee thereof) of the Borrower, as the case may be,
in good faith).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is an “employer” as defined in Section 3(5) of ERISA.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Morgan Stanley Senior Funding, Inc. as its prime rate in effect at
its principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Qualified Capital Stock” of any Person shall mean any Equity Interest of such
Person that is not Disqualified Stock.
“Qualifying Subsidiary” means any Restricted Subsidiary (other than a Material
Domestic Subsidiary) that has Guaranteed any Permitted Convertible Notes or
Permitted Unsecured Indebtedness.
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.
“Register” has the meaning set forth in Section 9.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and such
Person’s Affiliates.
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.
“Reportable Event” means any reportable event, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan, other than
events for

#85239856v39


28

--------------------------------------------------------------------------------

Table of Contents

which the 30-day notice period is waived under the final regulations issued
under Section 4043, as in effect as of the date of this Agreement (the “Section
4043 Regulations”). Any changes made to the Section 4043 Regulations that become
effective after the Effective Date shall have no impact on the definition of
Reportable Event as used herein unless otherwise amended by the Borrower and the
Administrative Agent.
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests (including
Indebtedness convertible into Equity Interests) in the Borrower or any
Restricted Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Restricted Subsidiary or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any Restricted Subsidiary.
“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
“Revolving Loan” means a Loan made pursuant to Section 2.02.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the or by the United Nations Security Council, the European Union or any
EU member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.

#85239856v39


29

--------------------------------------------------------------------------------

Table of Contents

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“SEC” means the United States Securities and Exchange Commission.
“Secured Parties” has the meaning ascribed to such term in the Guarantee and
Collateral Agreement.
“Secured Swap Obligations” means any and all obligations of the Borrower or any
Subsidiary Guarantor, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Swap Agreements permitted hereunder with a Lender or an Affiliate of a
Lender or a Person who was a Lender or Affiliate of a Lender on the date of
entering into the underlying Swap Agreement, and (b) any and all cancellations,
buy backs, reversals, terminations or assignments of any such Swap Agreement
transaction.
“Securities Act” means the Securities Act of 1933, as amended.
“Security Documents” means the Mortgages, the Guarantee and Collateral Agreement
and each of the security agreements, mortgages and other instruments and
documents executed and delivered pursuant to any of the foregoing or pursuant to
Section 5.10.
“Senior Secured Leverage Ratio” means, on any date of determination, the ratio
of (x) Consolidated Senior Secured Indebtedness on such date to (y) Consolidated
EBITDA for such period of four consecutive fiscal quarters of the Borrower most
recently ended on or prior to such date.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by the Board to which the relevant
Lender is subject with respect to the LIBO Rate, for Eurodollar funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D of the Board. Eurodollar Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under Regulation D of the Board or

#85239856v39


30

--------------------------------------------------------------------------------

Table of Contents

any successor regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve,
liquid asset or similar requirement.
“Subordinated Indebtedness” means any Indebtedness that is expressly
subordinated by its terms, in right and priority of payment, to the Obligations
on subordination terms reasonably satisfactory to the Administrative Agent.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held.
“Subsidiary” means any subsidiary of the Borrower.
“Subsidiary Guarantor” means each party to the Guarantee and Collateral
Agreement (other than the Borrower) and each Subsidiary required to become a
party to the Guarantee and Collateral Agreement under Section 5.10, in each case
until such Person has been released as a Subsidiary Guarantor. For the avoidance
of doubt, and notwithstanding anything to the contrary in this Agreement or the
Guarantee and Collateral Agreement, Subsidiary Guarantors shall include only
Domestic Subsidiaries.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or interest rate, commodities
and foreign currency exchange protection agreements or any similar transaction
or any combination of these transactions; provided that no option, phantom stock
or similar security providing for payments only on account of services provided
by or issued under a plan for current or former directors, officers, employees
or consultants of the Borrower or the Restricted Subsidiaries shall be a Swap
Agreement.
“Swap Obligation” shall mean, with respect to the Borrower or any Subsidiary
Guarantor, any obligation to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act (including without limitation any Secured Swap
Obligations).
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

#85239856v39


31

--------------------------------------------------------------------------------

Table of Contents

“Swingline Lender” means Morgan Stanley Senior Funding, Inc., in its capacity as
lender of Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.05.
“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of taxes imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.
“Termination Date” means December 6, 2018
“Total Leverage Ratio” means, on any date of determination, the ratio of (x)
Consolidated Total Indebtedness on such date to (y) Consolidated EBITDA for such
period of four consecutive fiscal quarters of the Borrower most recently ended
on or prior to such date.
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing and repayment of
Loans and other credit extensions and the issuance of Letters of Credit
hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“Unrestricted Subsidiary” means (a) any Subsidiary that has been designated by
the board of directors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 6.13 (and not subsequently designated as a Restricted Subsidiary in
accordance with such Section) and (b) any Subsidiary of an Unrestricted
Subsidiary. As of the Effective Date, the Unrestricted Subsidiaries are listed
on Schedule 6.13 hereto.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Certificate” has the meaning assigned to such term in Section
2.17(f)(ii)(D)(2).
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Loan Party and the Administrative Agent.
Section 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a

#85239856v39


32

--------------------------------------------------------------------------------

Table of Contents

“Revolving Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by Class
and Type (e.g., a “Eurodollar Revolving Borrowing”).
Section 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
Section 1.04.    Accounting Terms; GAAP; Treatment of Unrestricted Subsidiaries;
Pro Forma Calculations. %3. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect on the Effective Date (except in respect of Section 5.01, in
which case such terms shall be construed in accordance with GAAP as in effect
from time to time). Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made (i)
without giving effect to any election under Accounting Standards Codification
825-10-25 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Borrower or any Subsidiary at “fair value”, as
defined therein and (ii) without giving effect to any treatment of Indebtedness
in respect of convertible debt instruments under Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a

#85239856v39


33

--------------------------------------------------------------------------------

Table of Contents

similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof. Except as otherwise
agreed, all accounting and financial calculations and determinations shall be
made without consolidating the accounts of Unrestricted Subsidiaries with those
of the Borrower or any Restricted Subsidiary, notwithstanding that such
treatment is inconsistent with GAAP.
(a)    All pro forma computations required to be made hereunder giving effect to
any Material Acquisition, Material Disposition or designation of an Unrestricted
Subsidiary, or issuance, incurrence or assumption of Indebtedness, or other
transaction shall in each case be calculated giving pro forma effect thereto
(and, in the case of any pro forma computation made hereunder to determine
whether such acquisition, disposition, designation or issuance, incurrence or
assumption of Indebtedness, or other transaction is permitted to be consummated
hereunder, to any other such transaction consummated since the first day of the
period covered by any component of such pro forma computation and on or prior to
the date of such computation) as if such transaction had occurred on the first
day of the period of four consecutive fiscal quarters ending with the most
recent fiscal quarter for which financial statements shall have been delivered
pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such
financial statements, ending with the last fiscal quarter included in the
financial statements referred to in Section 3.04(a)(ii)), and, to the extent
applicable, to the historical earnings and cash flows associated with the assets
acquired or disposed of (but without giving effect to any synergies or cost
savings other than with respect to cost savings, those permitted under clause
(a)(xiv) of the definition of Consolidated EBITDA) and any related incurrence or
reduction of Indebtedness, all in accordance with Article 11 of Regulation S-X
under the Securities Act. If any Indebtedness bears a floating rate of interest
and is being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Swap Agreement
applicable to such Indebtedness).
Section 1.05.    Status of Obligations. In the event that the Borrower or any
other Loan Party shall at any time issue or have outstanding any Indebtedness
that is Subordinated Indebtedness, the Borrower shall take or cause such other
Loan Party to take all such actions as shall be necessary to cause the
Obligations to constitute senior indebtedness (however denominated) in respect
of such expressly subordinated Indebtedness and to enable the Administrative
Agent and the Lenders to have and exercise any payment blockage or other
remedies available or potentially available to holders of senior indebtedness
under the terms of such subordinated Indebtedness. Without limiting the
foregoing, the Obligations under the Loan Documents are hereby designated as
“senior indebtedness” and as “designated senior indebtedness” and words of
similar import under and in respect of any indenture or other agreement or
instrument under which such subordinated Indebtedness is outstanding and are
further given all such other designations as shall be required under the terms
of any such subordinated Indebtedness in order that the Lenders may have and
exercise any payment blockage or other remedies available or potentially
available to holders of senior

#85239856v39


34

--------------------------------------------------------------------------------

Table of Contents

indebtedness under the terms of such subordinated Indebtedness. Nothing
contained herein shall constitute a consent by the Administrative Agent and the
Lenders to the incurrence by any Loan Party of any Indebtedness not otherwise
permitted to be incurred in accordance with the provisions of this Agreement. In
the event that any Indebtedness, Investment or Restricted Payment meets the
criteria of more than one of the categories described in Sections 6.01, 6.04 or
6.08, the Borrower, in its sole discretion, shall be entitled to divide and
classify, and may later reclassify, such item (or any portion thereof) in any
manner that complies with Section 6.01, 6.04 or 6.08, as applicable, and each of
such categories is, and shall be deemed, independent of each other category so
that any Indebtedness may be incurred, or any Investment or Restricted Payment
made, if it qualifies and meets the criteria of a single category.
ARTICLE II
THE CREDITS
Section 2.01.    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower in Dollars
from time to time during the Availability Period in an aggregate principal
amount that will not result in %3. the amount of such Lender’s Revolving Credit
Exposure exceeding such Lender’s Commitment or %3. the sum of the total
Revolving Credit Exposures exceeding the Aggregate Commitment. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans.
Section 2.02.    Loans and Borrowings. %3. Each Revolving Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Revolving
Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05.
(a)    Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan (and in the case of a foreign branch
or an Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall
apply to such foreign branch or Affiliate to the same extent as if a domestic
branch of such Lender made such Loan); provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.
(b)    At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple

#85239856v39


35

--------------------------------------------------------------------------------

Table of Contents

of $1,000,000 and not less than $10,000,000. At the time that each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $10,000,000; provided that an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the Aggregate Commitment or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $500,000
and not less than $10,000,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of six (6) Eurodollar Revolving Borrowings outstanding.
(c)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
Section 2.03.    Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request
(a) by irrevocable written notice (via a written Borrowing Request in the form
attached hereto as Exhibit I and signed by the Borrower, promptly followed by
telephonic confirmation of such request) in the case of a Eurodollar Borrowing,
not later than 12:00 noon, New York City time, three (3) Business Days before
the date of the proposed Borrowing or (b) by telephone in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, one (1) Business Day
before the date of the proposed Borrowing; provided that any such notice of an
ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e) may be given not later than 10:00 a.m., New York
City time, one (1) Business Day before the date of the proposed Borrowing. Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.

#85239856v39


36

--------------------------------------------------------------------------------

Table of Contents

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
Section 2.04.    [Reserved].
Section 2.05.    Swingline Loans. %3. Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans in Dollars to
the Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $15,000,000
or (ii) the amount of the total Revolving Credit Exposures exceeding the
Aggregate Commitment; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.
(a)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.
(b)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made

#85239856v39


37

--------------------------------------------------------------------------------

Table of Contents

without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein pursuant to this Section
2.05(c) shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to this paragraph and to the Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to the Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the Borrower for any reason. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof.
Section 2.06.    Letters of Credit. %3. General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit denominated in Dollars for its own account, in a form reasonably
acceptable to the Issuing Bank, at any time and from time to time during the
Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
(a)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (five (5) Business Days in advance of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the Issuing Bank, the Borrower also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if

#85239856v39


38

--------------------------------------------------------------------------------

Table of Contents

(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the amount of the LC Exposure
shall not exceed $25,000,000, and (ii) the sum of the amount of the total
Revolving Credit Exposures shall not exceed the Aggregate Commitment.
(b)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date twelve (12) months after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, twelve (12) months after such renewal or extension), and (ii)
the date that is five (5) Business Days prior to the Maturity Date.
(c)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
(d)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent in Dollars the amount equal to such LC
Disbursement, calculated as of the date the Issuing Bank made such LC
Disbursement not later than 12:00 noon, New York City time, on the Business Day
immediately following the day that the Borrower receives notice of such LC
Disbursement; provided that, if such LC Disbursement is not less than
$1,000,000, the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.05 that such payment be
financed with an ABR Revolving Borrowing or Swingline Loan in an equivalent
amount of such LC Disbursement and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing or Swingline Loan. If the Borrower fails to
make such payment when due, the Administrative Agent shall notify each Lender of
the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such

#85239856v39


39

--------------------------------------------------------------------------------

Table of Contents

notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Issuing Bank the amounts
so received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.
(e)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the

#85239856v39


40

--------------------------------------------------------------------------------

Table of Contents

foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(f)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) upon
the funding of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.
(g)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(c) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.
(h)    Replacement of Issuing Bank. The Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.12(b). From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of the Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

#85239856v39


41

--------------------------------------------------------------------------------

Table of Contents

(i)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to 105% of the amount of the LC Exposure as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (h) or (i) of Section 7.01. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the Obligations. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
Obligations. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three (3) Business Days after all Events of Default have been cured or waived.
Section 2.07.    Funding of Borrowings. %3. Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.05. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent and designated
by the Borrower in the applicable Borrowing Request; provided that ABR Revolving
Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the Issuing
Bank.
(a)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or, in the case of an ABR
Borrowing, prior to 1:00 p.m. New York City time on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing,

#85239856v39


42

--------------------------------------------------------------------------------

Table of Contents

the Administrative Agent may assume that such Lender has made such share
available on such date in accordance with paragraph (a) of this Section and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.
Section 2.08.    Interest Elections. %3. Each Revolving Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Revolving Borrowing, shall have an initial Interest Period
as specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.
(a)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election (by telephone or irrevocable written
notice in the form attached hereto as Exhibit J and signed by the Borrower) by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Revolving Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request in the form attached hereto as Exhibit J and signed by the
Borrower. Notwithstanding any contrary provision herein, this Section shall not
be construed to permit the Borrower to elect an Interest Period for Eurodollar
Loans that does not comply with Section 2.02(d) or (ii) convert any Borrowing to
a Borrowing of a Type not available under such Borrowing.
(b)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the

#85239856v39


43

--------------------------------------------------------------------------------

Table of Contents

information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
Interest Period shall be a period contemplated by the definition of the term
“Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(c)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(d)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period, such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.
Section 2.09.    Termination and Reduction of Commitments. %3. Unless previously
terminated, the Commitments shall terminate on the Maturity Date.
(a)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $10,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if and to
the extent that, after giving effect to any concurrent prepayment of the Loans
in accordance with Section 2.11, the amount of the sum of the Revolving Credit
Exposures would exceed the Aggregate Commitment.
(b)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three

#85239856v39


44

--------------------------------------------------------------------------------

Table of Contents

(3) Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked or the date of such termination delayed by the Borrower (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.
Section 2.10.    Repayment of Loans; Evidence of Debt. %3. The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date in the currency of such Loan and (ii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least two (2) Business Days after
such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(b)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(c)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(d)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in the form attached hereto as Exhibit K. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section

#85239856v39


45

--------------------------------------------------------------------------------

Table of Contents

9.04) be represented by one or more promissory notes in such form payable to the
payee named therein and its registered assigns.
Section 2.11.    Prepayment of Loans. The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with the provisions of this Section 2.11. The
Borrower shall notify the Administrative Agent (and, in the case of prepayment
of a Swingline Loan, the Swingline Lender) by telephone (confirmed by telecopy)
of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Revolving Borrowing, not later than 12:00 noon, New York time, three (3)
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Revolving Borrowing, not later than 12:00 noon, New York City time, on
the date of prepayment or (iii) in the case of prepayment of a Swingline Loan,
not later than 12:00 noon, New York City time, on the date of prepayment. Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.09, then such
notice of prepayment may be revoked or the date of such prepayment delayed if
such notice of termination is revoked or the date of such termination is delayed
in accordance with Section 2.09. Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by (i)
accrued interest to the extent required by Section 2.13 and (ii) break funding
payments pursuant to Section 2.16.
Section 2.12.    Fees. %3. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which the Commitment of such Lender
terminates. Accrued commitment fees shall be payable in arrears on the last day
of March, June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof; provided that any commitment fees accruing after the date on which the
Commitments terminate shall be payable on demand. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
(a)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding

#85239856v39


46

--------------------------------------------------------------------------------

Table of Contents

the later of the date on which such Lender’s Commitment terminates and the date
on which such Lender ceases to have any LC Exposure and (ii) to the Issuing Bank
for its own account a fronting fee, which shall accrue at the rate of 0.25% per
annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) attributable to Letters
of Credit issued by the Issuing Bank during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, as well as
the Issuing Bank’s standard fees and commissions with respect to the issuance,
amendment, cancellation, negotiation, transfer, presentment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. Unless
otherwise specified above, participation fees and fronting fees accrued through
and including the last day of March, June, September and December of each year
shall be payable on the third (3rd) Business Day following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Commitments
terminate and any such fees accruing after the date on which the Commitments
terminate shall be payable on demand. Any other fees payable to the Issuing Bank
pursuant to this paragraph shall be payable within ten (10) days after demand.
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
(b)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(c)    All fees payable hereunder shall be paid on the dates due, in Dollars and
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders. Any such fees paid shall
not be refundable under any circumstances.
Section 2.13.    Interest. %3. The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.
(a)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(b)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal or interest of any Loan,
2% plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of

#85239856v39


47

--------------------------------------------------------------------------------

Table of Contents

any other amount, 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.
(c)    Accrued interest on each Revolving Loan shall be payable in arrears on
each Interest Payment Date for such Revolving Loan and upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Revolving Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.
(d)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
Section 2.14.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and, unless repaid, in the case of a Eurodollar Borrowing such
Borrowing shall be made as an ABR Borrowing and (ii) if any Borrowing Request
requests a Eurodollar Revolving Borrowing such Borrowing shall be made as an ABR
Borrowing; provided that if the circumstances giving rise to

#85239856v39


48

--------------------------------------------------------------------------------

Table of Contents

such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted.
Section 2.15.    Increased Costs. %3. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing
Bank;
(ii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein; or
(iii)    subject any Recipient to any Taxes on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (e) of the definition of
Excluded Taxes and (c) Connection Income Taxes);
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan or of
maintaining its obligation to make any such Loan or to increase the cost to such
Lender, the Issuing Bank or such other Recipient of participating in, issuing or
maintaining any Letter of Credit or to reduce the amount of any sum received or
receivable by such Lender, the Issuing Bank or other such Recipient hereunder,
whether of principal, interest or otherwise, then the Borrower will pay to such
Lender, the Issuing Bank or such other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, the Issuing Bank or
other such Recipient, as the case may be, for such additional costs incurred or
reduction suffered.
(b)    If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

#85239856v39


49

--------------------------------------------------------------------------------

Table of Contents

(c)    A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten (10)
days after receipt thereof.
(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
Section 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11 or deemed payment under
Section 2.20), (b) the conversion of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.09 or Section 2.11 and is revoked in accordance
therewith) or (d) the assignment of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.19, then, in any such event, the Borrower shall
compensate each Lender for all losses, expenses and liabilities (including,
without limitation, any loss, expense or liability incurred by reason of the
liquidation or reemployment of deposits or other funds required by such Lender
to fund its Eurodollar Loans but excluding loss of anticipated profits) which
such Lender may sustain. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.
Section 2.17.    Taxes. %3. Withholding of Taxes; Gross-Up. Each payment by or
on the account of any obligation of any Loan Party under any Loan Document shall
be made without withholding for any Taxes, unless such withholding is required
by any law. If any Withholding Agent determines, in its sole discretion
exercised in good faith, that it is so required to withhold Taxes, then such
Withholding Agent may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law. If such Taxes are Indemnified Taxes, then the amount

#85239856v39


50

--------------------------------------------------------------------------------

Table of Contents

payable by such Loan Party shall be increased as necessary so that, net of such
withholding (including any such withholding of Indemnified Taxes applicable to
additional amounts payable under this Section), the applicable Recipient
receives the amount it would have received had no such withholding been made.
(a)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
(b)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(c)    Indemnification by the Borrower. The Loan Parties shall jointly and
severally indemnify each Recipient for any Indemnified Taxes that are paid or
payable by such Recipient in connection with any Loan Document (including
Indemnified Taxes imposed on amounts paid or payable under this Section 2.17(d))
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes were correctly or legally imposed or asserted by
the relevant Governmental Authority. The indemnity under this Section 2.17(d)
shall be paid within ten (10) days after the Recipient delivers to the Borrower
a certificate stating the amount of any Indemnified Taxes so paid or payable by
such Recipient and describing the basis for the indemnification claim. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error. Such Recipient shall deliver a copy of such certificate to the
Administrative Agent.
(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender or
attributable to such Lender’s failure to comply with the provisions of Section
9.04(c) relating to the maintenance of a Participant Register, in each case,
that are paid or payable by the Administrative Agent or the applicable Loan
Party (as applicable) in connection with any Loan Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.17(e) shall be paid within ten
(10) days after the Administrative Agent delivers to the applicable Lender a
certificate stating the amount of Taxes so paid or payable by the Administrative
Agent. Such certificate shall be conclusive of the amount so paid or payable
absent manifest error. Each Lender hereby authorizes the Administrative Agent to
set off and apply any and all amounts of any time owing to such Lender under any
Loan, Document or otherwise payable by the Administrative Agent to

#85239856v39


51

--------------------------------------------------------------------------------

Table of Contents

the Lender from any other time against any amount due to the Administrative
Agent under this paragraph (e).
(e)    Status of Lenders. %4. Any Lender that is entitled to an exemption from,
or reduction of, any applicable withholding Tax with respect to any payments
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of, withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by law or reasonably requested
by the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to any
withholding (including backup withholding) or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.17(f)(ii)(A) through (E) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender. Upon the reasonable request of the Borrower or the
Administrative Agent, any Lender shall update any form or certification
previously delivered pursuant to this Section 2.17(f). If any form or
certification previously delivered pursuant to this Section expires or becomes
obsolete or inaccurate in any respect with respect to a Lender, such Lender
shall promptly (and in any event within ten (10) days after such expiration,
obsolescence or inaccuracy) notify the Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.
(i)    Without limiting the generality of the foregoing any Lender shall deliver
to the Borrower and the Administrative Agent (in such number of copies
reasonably requested by the Borrower and the Administrative Agent) on or prior
to the date on which such Lender becomes a party hereto, duly completed and
executed copies of whichever of the following is applicable:
(A)    to the extent it is legally entitled to do so, in the case of a Lender
that is a U.S. Person, IRS Form W-9 certifying that such Lender is exempt from
U.S. Federal backup withholding tax;
(B)    to the extent it is legally entitled to do so, in the case of a Non-U.S.
Lender claiming the benefits of an income tax treaty to which the United States
is a party (1) with respect to payments of interest under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (2)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN

#85239856v39


52

--------------------------------------------------------------------------------

Table of Contents

establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(C)    to the extent it is legally entitled to do so, in the case of a Non-U.S.
Lender for whom payments under any Loan Document constitute income that is
effectively connected with such Lender’s conduct of a trade or business in the
United States, IRS Form W-8ECI;
(D)    to the extent it is legally entitled to do so, in the case of a Non-U.S.
Lender claiming the benefits of the exemption for portfolio interest under
Section 881(c) of the Code both %6. IRS Form W-8BEN and %6. a certificate
substantially in the form of Exhibit G-1 (a “U.S. Tax Certificate”) to the
effect that such Lender is not (a) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code, (c) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (d) conducting a
trade or business in the United States with which the relevant interest payments
are effectively connected;
(E)    to the extent it is legally entitled to do so, in the case of a Non-U.S.
Lender that is not the beneficial owner of payments made under this Agreement
(including a partnership or a participating Lender) (1) an IRS Form W-8IMY on
behalf of itself, (2) the relevant forms prescribed in clauses (A), (B), (C),
(D) and (F) of this paragraph (f)(ii) and (3) a U.S. Tax Certificate
Substantially in the form of exhibit G-2 and G-3, in each case, that would be
required of each such beneficial owner or partner of such partnership if such
beneficial owner or partner were a Lender; provided, however, that if the Lender
is a partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may provide a
U.S. Tax Certificate substantially in the form of Exhibit G-4 on behalf of such
partners; or
(F)    to the extent a Lender is legally entitled to do so, any other form
prescribed by law as a basis for claiming exemption from, or a reduction of,
withholding Tax together with such supplementary documentation necessary to
enable the Borrower or the Administrative Agent to determine the amount of Tax
(if any) required by law to be withheld.
(ii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as

#85239856v39


53

--------------------------------------------------------------------------------

Table of Contents

applicable), such Lender shall deliver to the Withholding Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine that such Lender has or has not complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 2.17(f)(iii), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.
(f)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17) or it has been permitted
to reduce its Taxes in lieu of receiving any such refund, it shall pay to the
indemnifying party an amount equal to such refund or reduction (but only to the
extent of indemnity payments made under this Section with respect to the Taxes
giving rise to such refund or reduction), net of all out-of-pocket expenses
(including any Taxes) of such indemnified party and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid to such indemnifying party
pursuant to the previous sentence (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event such indemnified
party is required to repay such refund or reduction to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 2.17(g), in
no event will any indemnified party be required to pay any amount to any
indemnifying party pursuant to this Section 2.17(g) if such payment would place
such indemnified party in a less favorable position (on a net after-Tax basis)
than such indemnified party would have been in if the indemnification payments
or additional amounts giving rise to such refund or reduction had never been
paid. This Section 2.17(g) shall not be construed to require any indemnified
party to make available its Tax returns (or any other information relating to
its Taxes which it deems confidential) to the indemnifying party or any other
Person.
(g)    Issuing Bank. For purposes of Section 2.17(e) and (f), the term “Lender”
includes the Issuing Bank and the term “Law” includes FATCA.
(h)    Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
Section 2.18.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of

#85239856v39


54

--------------------------------------------------------------------------------

Table of Contents

amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 1:00
p.m., New York City time, in the city of the Administrative Agent’s Eurodollar
Payment Office, on the date when due, in immediately available funds, without
set-off or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. All such payments shall be made in Dollars and to the Administrative
Agent at its offices at Morgan Stanley, 1585 Broadway, New York, NY 10036, 4th
Floor, except payments to be made directly to the Issuing Bank or Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(c)    At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to Section
9.03), and other sums payable under the Loan Documents, may be paid from the
proceeds of Borrowings made hereunder whether made following a request by the
Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of the Borrower maintained
with the Administrative Agent. The Borrower hereby irrevocably authorizes the
Administrative Agent to make a Borrowing for the purpose of paying each payment
of principal, interest and fees as it becomes due hereunder or any other amount
due under the Loan Documents and agrees that all such amounts charged shall
constitute Loans (including Swingline Loans) and that all such Borrowings shall
be deemed to have been requested pursuant to Sections 2.03, 2.05 or 2.06, as
applicable.
(d)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its

#85239856v39


55

--------------------------------------------------------------------------------

Table of Contents

Revolving Loans and participations in LC Disbursements and Swingline Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Revolving Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements and
Swingline Loans to any assignee or participant, other than to the Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
(e)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
(f)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding

#85239856v39


56

--------------------------------------------------------------------------------

Table of Contents

obligations of such Lender under any such Section; in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.
Section 2.19.    Mitigation Obligations; Replacement of Lenders. %3. If any
Lender requests compensation under Section 2.15, or the Borrower is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
(a)    If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
(iii) any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04, with the Borrower or
replacement Lender obligated to pay any applicable processing or recordation
fee), all its interests, rights and obligations under the Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (x) the Borrower
shall have received the prior written consent of the Administrative Agent (and
if a Commitment is being assigned, the Issuing Bank), which consent shall not
unreasonably be withheld, (y) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (z) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
Section 2.20.    Expansion Option. The Borrower may from time to time elect to
increase the Commitments hereunder in minimum increments of $10,000,000 so long
as, after giving effect thereto, the aggregate amount of such increases does not
exceed the Incremental Cap. The Borrower may arrange for any such increase to be
provided by first requesting the increase from one or more Lenders (each Lender
so agreeing to an increase in its Commitment, an “Increasing Lender”), or,
thereafter, by one or more new

#85239856v39


57

--------------------------------------------------------------------------------

Table of Contents

banks, financial institutions or other entities (each such new bank, financial
institution or other entity, an “Augmenting Lender”), to increase their existing
Commitments or extend Commitments, as the case may be; provided that (i) each
Augmenting Lender, shall be subject to the approval of the Borrower and the
Administrative Agent and (ii) (x) in the case of an Increasing Lender, the
Borrower and such Increasing Lender execute an agreement substantially in the
form of Exhibit C hereto, and (y) in the case of an Augmenting Lender, the
Borrower and such Augmenting Lender execute an agreement substantially in the
form of Exhibit D hereto. No consent of any Lender (other than the Lenders
participating in the Commitment increase) shall be required for any increase in
Commitments pursuant to this Section 2.20. Increases and new Commitments created
pursuant to this Section 2.20 shall become effective on the date agreed by the
Borrower, the Administrative Agent and the relevant Increasing Lenders or
Augmenting Lenders, and the Administrative Agent shall notify each Lender
thereof. Notwithstanding the foregoing, no increase in the Commitments (or in
the Commitment of any Lender) shall become effective under this paragraph
unless, (i) on the proposed date of the effectiveness of such increase, (A) the
Administrative Agent shall have received a certificate certifying that the
conditions set forth in paragraphs (a) and (b) of Section 4.02 have been
satisfied or waived by the Required Lenders (as determined immediately prior to
giving effect to such increase), dated such date and executed by a Financial
Officer of the Borrower and (B) the Borrower shall be in compliance (on a pro
forma basis) with the covenants contained in Section 6.12 and (ii) the
Administrative Agent shall have received documents consistent with those
delivered on the Effective Date as to the corporate power and authority of the
Borrower to borrow hereunder after giving effect to such increase. On the
effective date of any increase in the Commitments being made, (i) each relevant
Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Revolving Loans, and (ii) the Borrower
shall be deemed to have repaid and reborrowed all outstanding Revolving Loans as
of the date of any increase in the Commitments (with such reborrowing to consist
of the Types of Revolving Loans, with related Interest Periods if applicable,
specified in a notice delivered by the Borrower, in accordance with the
requirements of Section 2.03). The deemed payments made pursuant to clause (ii)
of the immediately preceding sentence shall be accompanied by payment of all
accrued interest on the amount prepaid and, in respect of each Eurodollar Loan,
shall be subject to indemnification by the Borrower pursuant to the provisions
of Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods. Nothing contained in this Section 2.20 shall
constitute, or otherwise be deemed to be, a commitment on the part of any Lender
to increase its Commitment hereunder at any time.
Section 2.21.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

#85239856v39


58

--------------------------------------------------------------------------------

Table of Contents

(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.12(a);
(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
affected thereby;
(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i)    all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
(A) the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Commitments, (B) each non-Defaulting Lender’s
Revolving Credit Exposure does not exceed such non-Defaulting Lender’s
Commitment and (C) no Event of Default has occurred and is continuing;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within two (2) Business Days
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of the Issuing Bank
only the Borrower’s obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other

#85239856v39


59

--------------------------------------------------------------------------------

Table of Contents

Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and
(d)    so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.21(c), and participating interests in any such newly made
Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.21(c)(i) (and such Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or (ii)
the Swingline Lender or the Issuing Bank has a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan and the Issuing Bank shall not be required
to issue, amend or increase any Letter of Credit, unless the Swingline Lender or
the Issuing Bank, as the case may be, shall have entered into arrangements with
the Borrower or such Lender, satisfactory to the Swingline Lender or the Issuing
Bank, as the case may be, to defease any risk to it in respect of such Lender
hereunder.
In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage, any
cash collateral provided by the Borrower pursuant to Section 2.21(c)(ii) shall
be immediately returned to the Borrower and thereupon such Lender shall cease to
be a Defaulting Lender.
Section 2.22.    Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent.
(i)    such Lender may declare that Eurodollar Loans will not thereafter (for
the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods) and ABR Loans will not thereafter
(for

#85239856v39


60

--------------------------------------------------------------------------------

Table of Contents

such duration) be converted into Eurodollar Loans, whereupon any request for a
Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar Borrowing
or to continue a Eurodollar Borrowing for an additional Interest Period) shall,
as to such Lender only, be deemed a request for an ABR Loan (or a request to
continue an ABR Loan as such for an additional Interest Period or to convert a
Eurodollar Loan into an ABR Loan, as the case may be), unless such declaration
shall be subsequently withdrawn; and
(ii)    such Lender may require that all outstanding Eurodollar Loans made by it
be converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.
(b)    For purposes of this Section 2.21, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrower.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lenders that:
Section 3.01.    Organization; Powers; Subsidiaries. The Borrower and each
Material Domestic Subsidiary and each Material Foreign Subsidiary is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite corporate, limited liability
company or limited partnership, as applicable, power and authority to carry on
its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required, except
where the failure to be so qualified, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect. Schedule 3.01
hereto sets forth the name of each Subsidiary and, the ownership interest of the
Borrower in each Subsidiary and identifies each Subsidiary that is a Subsidiary
Guarantor, in each case as of the Effective Date. As of the Effective Date, all
Domestic Subsidiaries that are Material Domestic Subsidiaries are Subsidiary
Guarantors.
Section 3.02.    Authorization; Enforceability. The Transactions entered into
and to be entered into by each Loan Party are within such Loan Party’s
corporate, limited liability company or limited partnership, as applicable,
powers and have been duly authorized by all necessary corporate, limited
liability company or limited partnership, as applicable, action. This Agreement
has been duly executed and delivered by the Borrower and constitutes, and each
other Loan Document to which any Loan Party is, or is to be, a party
constitutes, or when executed and delivered by such Loan Party will constitute,
a

#85239856v39


61

--------------------------------------------------------------------------------

Table of Contents

legal, valid and binding obligation the Borrower or such Loan Party (as the case
may be), enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
Section 3.03.    Governmental Approvals; No Conflicts. The Transactions
(a)    do not require any consent or approval of, registration or filing with,
or any other action by or before, any Governmental Authority, except such as
have been obtained or made and are in full force and effect and except where the
failure to obtain such consent or approval or make such registration or filing,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect,
(b)    will not violate (i) in any material respect any order of any
Governmental Authority or any applicable law or regulation or (ii) the charter,
by-laws or other organizational documents of the Borrower or any Restricted
Subsidiary, (c) will not violate or result in a default under any material
indenture, agreement or other instrument binding upon the Borrower or any
Restricted Subsidiary or any of their assets, or give rise to a right thereunder
to require any payment to be made by the Borrower or any Restricted Subsidiary
and (d) will not result in the creation or imposition of any Lien on any asset
of the Borrower or any Restricted Subsidiary, except Liens created under this
Agreement and the Security Documents.
Section 3.04.    Financial Condition; No Material Adverse Change. %3. The
Borrower has heretofore furnished to the Lenders its consolidated financial
statements %4. as of and for the year ending on December 31, 2011 and on
December 31, 2012, reported on by Pricewaterhouse Coopers LLP (2011) and KPMG
LLP (2012), independent public accountants, and %4. as of and for the fiscal
quarter and the portion of the fiscal year ended September 30, 2013, certified
by its chief financial officer. Such financial statements present fairly, in all
material respects, the consolidated financial position and results of operations
of the Borrower and the consolidated Subsidiaries as of such dates and for such
periods in accordance with GAAP, except with respect to financial statements
referred to in clause (ii) above, subject to year-end audit adjustments and the
absence of footnotes.
(c)    Except as disclosed in the financial statements referred to in paragraph
(a) above or the notes thereto or in the Borrower other reports and filings
filed with the SEC prior to the Effective Date, or in the Information Memorandum
(collectively, “Disclosure Documents”), none of the Borrower or the Subsidiaries
has, as of the Effective Date, any material contingent liabilities that are
required to be disclosed on a balance sheet (including the footnotes thereto) in
accordance with GAAP.
(d)    Since September 30, 2013, there has been no material adverse change that
is continuing in the business, assets, operations, properties or financial
condition of the Borrower and the Restricted Subsidiaries, taken as a whole.

#85239856v39


62

--------------------------------------------------------------------------------

Table of Contents

Section 3.05.    Properties. %3. The Borrower and each of the Restricted
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.
(j)    The Borrower and each of the Restricted Subsidiaries owns, or is licensed
to use, all trademarks, tradenames, copyrights, patents, trade secrets and other
intellectual property (“Intellectual Property”) material to its business, and,
to the knowledge of the Borrower, the use thereof by the Borrower and the
Restricted Subsidiaries, and/or the conduct of the business of the Borrower or
the Restricted Subsidiaries, does not infringe upon, misappropriate or otherwise
violate the rights of any other Person, except for any such infringements,
misappropriations or other violations that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
Section 3.06.    Litigation, Environmental and Labor Matters. %3. There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of the Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) as of the Effective Date, that involve any of
the Loan Documents or the Transactions.
(b)    Except for matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, none of the
Borrower or any of the Restricted Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
(c)    As of the Effective Date, there are no material strikes, lockouts or
slowdowns against the Borrower or any Restricted Subsidiary pending or, to the
knowledge of the Borrower, threatened. Except as could not reasonably be
expected to result in a Material Adverse Effect, (a) the hours worked by and
payments made to employees of the Borrower and the Restricted Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters and (b) the
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which the Borrower or any Restricted Subsidiary is
bound.
Section 3.07.    Compliance with Laws and Agreements. Each of the Borrower and
the Restricted Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so,

#85239856v39


63

--------------------------------------------------------------------------------

Table of Contents

individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
Section 3.08.    Investment Company Status. None of the Borrower or any of the
Restricted Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.
Section 3.09.    Taxes. The Borrower and each of the Restricted Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid prior to delinquency all Taxes
required to have been paid by it, except (a) any Taxes that are being contested
in good faith by appropriate proceedings and for which the Borrower or such
Restricted Subsidiary, as applicable, has set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.
Section 3.10.    ERISA. (a) Except as, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect, with respect
to each employee benefit plan as defined in Section 3(3) of ERISA, each of the
Borrower and its respective ERISA Affiliates is in compliance with the
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.
(b)     Except as, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, each Foreign Pension Plan is in
compliance with all requirements of law applicable thereto and the respective
requirements of the governing documents for such plan. With respect to each
Foreign Pension Plan, none of the Borrower, any Subsidiaries or any of their
respective directors, officers, employees or agents has engaged in a transaction
which would subject the Borrower or any Restricted Subsidiary, directly or
indirectly, to a tax or civil penalty which could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect. With
respect to each Foreign Pension Plan, reserves have been established in the
financial statements furnished to Lenders in respect of any unfunded liabilities
in accordance with applicable law or, where required, in accordance with
ordinary accounting practices in the jurisdiction in which such Foreign Pension
Plan is maintained. The aggregate unfunded liabilities with respect to such
Foreign Pension Plans could not reasonably be expected to result in a Material
Adverse Effect.
Section 3.11.    Disclosure. The financial statements, certificates, exhibits or
schedules furnished by any Loan Party to the Administrative Agent or any Lender,
or furnished on behalf of any Loan Party with the consent and knowledge of the
Borrower to the Administrative Agent or any Lender, in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by other information so furnished),
taken as a whole, as of the date so furnished or delivered, did not contain any
material misstatement of fact or omit

#85239856v39


64

--------------------------------------------------------------------------------

Table of Contents

to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that (a) with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time and (b) with respect to
information regarding the semiconductor market and other industry data, the
Borrower represents only that such information was prepared by third-party
industry research firms, and although the Borrower believes such information is
reliable, the Borrower cannot guarantee the accuracy and completeness of the
information and have not independently verified such information.
Section 3.12.    Federal Reserve Regulations. No part of the proceeds of any
Loan have been used or will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the regulations of the Board,
including Regulations T, U and X.
Section 3.13.    [Reserved].
Section 3.14.    No Default. No Default or Event of Default has occurred and is
continuing.
Section 3.15.    OFAC. The Borrower has implemented and maintains in effect
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Borrower, its
Subsidiaries and their respective officers and employees and to the knowledge of
the Borrower, its directors and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects. None of (a) the
Borrower, any Subsidiary or any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrower, any agent of the Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Borrowing or
Letter of Credit, use of proceeds or other transaction contemplated by this
Agreement will violate Anti-Corruption Laws or applicable Sanctions.
Section 3.16.    FCPA. No part of the proceeds of the Loans will be authorized
for use, directly or indirectly, for any payments to any officer or employee of
a government, or government-controlled entity, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the FCPA.
Section 3.17.    Solvency. As of the Effective Date, immediately after the
consummation of the Transactions to occur on the Effective Date, (a) the fair
value of the assets of the Borrower and its Subsidiaries on a consolidated
basis, at a fair valuation, will exceed their debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of the Borrower and its Subsidiaries on a consolidated basis will
be greater than the amount that will be required to pay the probable liability
of their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured; (c) the

#85239856v39


65

--------------------------------------------------------------------------------

Table of Contents

Borrower and its Subsidiaries on a consolidated basis will be able to pay their
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the business in which they are engaged as such business is
now conducted and is proposed to be conducted following the Effective Date.
Section 3.18.    Senior Indebtedness. The Obligations constitute “Senior Debt”
and “Designated Senior Debt” under and as defined in definitive documentation
pertaining to subordinated indebtedness permitted hereunder.
Section 3.19.    Security Documents. %3. The Guarantee and Collateral Agreement,
upon execution and delivery thereof by the parties thereto, will create in favor
of the Administrative Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral (as defined in
the Guarantee and Collateral Agreement) and the proceeds thereof and (i) when
the Pledged Collateral (as defined in the Guarantee and Collateral Agreement) is
delivered to the Administrative Agent (together with a properly completed and
signed stock power or endorsement), the Lien created under Guarantee and
Collateral Agreement shall constitute a fully perfected first priority Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Pledged Collateral to the extent security interests in such Pledged
Collateral can be perfected by such delivery, prior and superior in right to any
other Person, and (ii) when financing statements in appropriate form are filed
in the offices specified in the Perfection Certificate, the Lien created under
the Guarantee and Collateral Agreement will constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Collateral to the extent security interests in such Collateral can be
perfected by the filing of financing statements, prior and superior in right to
any other Person, other than with respect to Liens expressly permitted by
Section 6.02.
(a)    Upon the recordation of the Guarantee and Collateral Agreement (or a
short-form security agreement in form and substance reasonably satisfactory to
the Borrower and the Administrative Agent) with the United States Patent and
Trademark Office and the United States Copyright Office, together with the
financing statements in appropriate form filed in the offices specified in the
Perfection Certificate, the Lien created under the Guarantee and Collateral
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in the Intellectual Property
(as defined in the Guarantee and Collateral Agreement) in which a security
interest may be perfected by such filing in the United States and its
territories and possessions, in each case prior and superior in right to any
other Person (it being understood that subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks and patents, trademark and
patent applications and registered copyrights acquired by the Loan Parties after
the date hereof).

#85239856v39


66

--------------------------------------------------------------------------------

Table of Contents

(b)    Upon execution and delivery thereof, each Mortgage shall be effective to
create in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, a legal, valid and enforceable Lien on all of the applicable
Loan Party’s right, title and interest in and to the Mortgaged Property
thereunder and the proceeds thereof, and when such Mortgage is recorded or filed
in the relevant real estate recording office, such Mortgage shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of such Loan Party in the Mortgaged Property described therein and the proceeds
thereof, in each case prior and superior in right to any other Person, other
than Permitted Encumbrances.
ARTICLE IV
CONDITIONS
Section 4.01.    Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
(b)    The Administrative Agent (or its counsel) shall have received (i) from
each party hereto either (A) a counterpart of this Agreement signed on behalf of
such party or (B) written evidence satisfactory to the Administrative Agent
(which may include telecopy or electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement and (ii) duly executed copies of the Loan Documents and such other
legal opinions, certificates, documents, instruments and agreements as the
Administrative Agent shall reasonably request in connection with the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel and as further described in the list of closing documents
attached as Exhibit E.
(c)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Issuing Bank and the Lenders and
dated the Effective Date) of Gibson Dunn, counsel for the Loan Parties, in form
and substance reasonably acceptable to the Administrative Agent, covering such
other matters relating to the Loan Parties, the Loan Documents or the
Transactions as the Administrative Agent shall reasonably request. The Borrower
hereby requests such counsel to deliver such opinion.
(d)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Loan Parties,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, the Loan Documents or the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel and as
further described in the list of closing documents attached as Exhibit E.

#85239856v39


67

--------------------------------------------------------------------------------

Table of Contents

(e)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
(f)    The Administrative Agent shall have received evidence reasonably
satisfactory to it that all governmental and third party approvals necessary or,
in the discretion of the Administrative Agent, advisable in connection with the
Transactions have been obtained and are in full force and effect.
(g)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.
(h)    The Security Documents shall have been duly executed by each Loan Party
that is to be a party thereto and shall be in full force and effect on the
Effective Date. The Administrative Agent on behalf of the Secured Parties shall
have a security interest in the Collateral.
(i)    The Administrative Agent shall have received a Perfection Certificate
with respect to the Loan Parties dated the Effective Date and duly executed by a
Responsible Officer of the Borrower, and shall have received the results of a
search of the Uniform Commercial Code filings (or equivalent filings) made with
respect to the Loan Parties in the states (or other jurisdictions) of formation
of such Persons, in which the chief executive office of each such Person is
located and in the other jurisdictions in which such Persons maintain property,
in each case as indicated on such Perfection Certificate, together with copies
of the financing statements (or similar documents) disclosed by such search, and
accompanied by evidence satisfactory to the Administrative Agent that any Liens
not permitted under Section 6.02 have been or will be contemporaneously released
or terminated.
(j)    The Administrative Agent shall have received a copy of, or a certificate
as to coverage under, the insurance policies required by Section 5.05 and the
applicable provisions of the Security Documents, each of which shall be endorsed
or otherwise amended to include a customary lender’s loss payable endorsement
and to name the Administrative Agent as additional insured, in form and
substance satisfactory to the Administrative Agent.
(k)    The Lenders shall have received the financial statements and report
referred to in Section 3.04, none of which shall demonstrate a material adverse
change in the financial condition of the Borrower from (and shall not otherwise
be materially inconsistent with) the financial statements previously provided to
the Lenders.
(l)    The Lenders shall have received, to the extent requested at least three
(3) days prior to the Effective Date, all documentation and other information
required by

#85239856v39


68

--------------------------------------------------------------------------------

Table of Contents

regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
Section 4.02.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
(c)    The representations and warranties of the Borrower set forth in this
Agreement and each other Loan Document shall be true and correct (i) in the case
of the representations and warranties qualified by materiality or Material
Adverse Effect, in all respects and (ii) otherwise, in all material respects, in
each case on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, except
in the case of any such representation and warranty that expressly relates to a
prior date, in which case such representation and warranty shall be so true and
correct as qualified by clause (i) or (ii) above, on and as of such prior date.
(d)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.
Each Borrowing (other than Borrowings at the election of the Administrative
Agent) and each issuance, amendment, renewal or extension of a Letter of Credit
shall be deemed to constitute a representation and warranty by the Borrower on
the date thereof as to the matters specified in paragraphs (a) and (b) of this
Section.
ARTICLE V
AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
Section 5.01.    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent for distribution to each Lender:
(e)    promptly when available and in any event within the later of (i) 90 days
after the end of each fiscal year of the Borrower and (ii) the date of required
delivery to the SEC after giving effect to any permitted extensions of time (but
in any event no later than 105 days after the end of each fiscal year of the
Borrower), its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by KPMG or other independent public

#85239856v39


69

--------------------------------------------------------------------------------

Table of Contents

accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the consolidated financial condition and
results of operations of the Borrower and the Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;
(f)    promptly when available and in any event within (i) 45 days after the end
of each of the first three fiscal quarters of each fiscal year of the Borrower
and (ii) the date of required delivery to the SEC after giving effect to any
permitted extensions of time (but in any event no later than 50 days after the
end of each fiscal year of the Borrower), its unaudited consolidated balance
sheet and related statements of operations and cash flows as of the end of and
for such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the consolidated financial condition
and results of operations of the Borrower and the Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;
(g)    concurrently with any delivery of financial statements under paragraph
(a) or (b) above, a certificate of a Financial Officer of the Borrower in the
form of Exhibit H (i) certifying as to whether a Default has occurred and is
continuing and, if a Default has occurred and is continuing, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.12, and (iii) listing each Subsidiary which has
changed status from or to a Restricted Subsidiary, Unrestricted Subsidiary or
Subsidiary Guarantor and identifying such Subsidiary as such as of the date of
such certificate;
(h)    [Reserved]
(i)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC, or distributed by the Borrower to its public
stockholders generally, as the case may be;
(j)    concurrently with any delivery of financial statements under paragraph
(a) or (b) above, if there are any Unrestricted Subsidiaries at the time, the
related consolidating financial statements reflecting the adjustments necessary
to eliminate the accounts of Unrestricted Subsidiaries from such consolidated
financial statements;
(k)    promptly following a request therefor, all documentation and other
information that a Lender reasonably requests in order to comply with its
ongoing

#85239856v39


70

--------------------------------------------------------------------------------

Table of Contents

obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act; and
(l)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.
Documents required to be delivered pursuant to paragraphs (a), (b) and (e) of
this Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System
or any successor system. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
compliance certificates required by paragraph (c) of this Section 5.01 to the
Administrative Agent.
Section 5.02.    Notices of Material Events. The Borrower will furnish to the
Administrative Agent written notice of the following promptly upon a President,
a Senior Vice President, a Financial Officer or General Counsel of the Borrower
obtaining knowledge thereof:
(e)    the occurrence of any Default;
(f)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against the Borrower or any Restricted
Subsidiary that could reasonably be expected to result in a Material Adverse
Effect;
(g)    the occurrence or reasonably expected occurrence of any ERISA Event or
Foreign Benefit Event that, alone or together with any other ERISA Events or
Foreign Benefit Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect; and
(h)    any other development specific to the Borrower or any of its Subsidiaries
that is not a matter of general public knowledge and that has had, or would
reasonably be expected to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer of the Borrower, as the case may be, or other executive
officer of the Borrower, as the case may be, setting forth the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.
Section 5.03.    Existence; Conduct of Business. The Borrower will, and will
cause each of the Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, contracts, licenses, permits, privileges, franchises,
and Intellectual Property material to the conduct of the business of the
Borrower and the Restricted Subsidiaries, taken as a whole; provided that the
foregoing shall not prohibit any Permitted Restructuring or any

#85239856v39


71

--------------------------------------------------------------------------------

Table of Contents

other merger, consolidation, liquidation or dissolution permitted under Section
6.03 or any sale of assets permitted under Section 6.05.
Section 5.04.    Payment of Taxes. The Borrower will, and will cause each of the
Restricted Subsidiaries to, pay its Tax liabilities before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, the Borrower or such
Restricted Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, and such contest effectively suspends
collection of the contested obligation and the enforcement of any Lien securing
such obligation or (b) the failure to make payment could not reasonably be
expected to result in a Material Adverse Effect.
Section 5.05.    Maintenance of Properties; Insurance.
(e)    Except in connection with a Permitted Restructuring, the Borrower will,
and will cause each of the Restricted Subsidiaries to, (i) keep and maintain all
property material to the conduct of the business of the Borrower and the
Restricted Subsidiaries, taken as a whole, in good working order and condition,
ordinary wear and tear excepted, it being understood that this covenant only
relates to the working order and condition of such properties and shall not be
construed as a covenant not to dispose of such properties, except as could not
reasonably be expected to result in a Material Adverse Effect, and (ii)
maintain, with financially sound and reputable insurance companies insurance in
such amounts and against such risks as are customarily maintained by companies
of established repute engaged in the same or similar businesses operating in the
same or similar locations.
(f)    Cause all such policies covering any Collateral to be endorsed or
otherwise amended to include a customary lender’s loss payable endorsement, in
form and substance reasonably satisfactory to the Administrative Agent, which
endorsement shall provide that, from and after the Effective Date, if the
insurance carrier shall have received written notice from the Administrative
Agent of the occurrence of an Event of Default, the insurance carrier shall pay
all proceeds of property insurance otherwise payable to the Borrower or the Loan
Parties under such policies directly to the Administrative Agent; cause all such
policies to provide that neither the Borrower, the Administrative Agent nor any
other party shall be a coinsurer thereunder and to contain a “Replacement Cost
Endorsement”, without any deduction for depreciation, and such other provisions
as the Administrative Agent may reasonably require from time to time to protect
their interests; deliver original or certified copies of all such policies to
the Administrative Agent; cause each such policy to provide that it shall not be
canceled, modified or not renewed (i) by reason of nonpayment of premium upon
not less than 10 days’ prior written notice thereof by the insurer to the
Administrative Agent (giving the Administrative Agent the right to cure defaults
in the payment of premiums) or (ii) for any other reason upon not less than 30
days’ prior written notice thereof by the insurer to the Administrative Agent;
deliver to the Administrative Agent, prior to the cancellation, material
modification or nonrenewal of any such policy of insurance, a copy of or
certificate of coverage in respect of a renewal or replacement policy (or other
evidence of renewal of a policy previously

#85239856v39


72

--------------------------------------------------------------------------------

Table of Contents

delivered to the Administrative Agent) together with evidence satisfactory to
the Administrative Agent of payment of the premium therefor.
Section 5.06.    Books and Records; Inspection Rights. The Borrower will, and
will cause each of the Restricted Subsidiaries to, keep proper books of record
and account in accordance with GAAP. The Borrower will, and will cause each of
the Restricted Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and at such reasonable
intervals as may be reasonably requested.
Section 5.07.    Compliance with Laws. The Borrower will, and will cause each of
the Restricted Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property
(including, without limitation, Environmental Laws), except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. The Borrower will maintain in effect, and
enforce policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with, Anti-Corruption Laws and applicable Sanctions.
Section 5.08.    Use of Proceeds. The proceeds of the Loans will be used only
for general corporate purposes, including working capital, permitted Restricted
Payments and Permitted Acquisitions. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.
Letters of Credit will be issued only to support obligations of the Borrower or
any Restricted Subsidiary incurred for general corporate purposes. The Borrower
will not request any Borrowing or Letter of Credit, and the Borrower shall not
use, and shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Borrowing or Letter of Credit (A) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.
Section 5.09.    Information Regarding Collateral. The Borrower will:
(d)    Furnish to the Administrative Agent prompt written notice of any change
(i) in any Loan Party’s corporate name, (ii) in the jurisdiction of organization
or formation of any Loan Party, (iii) in any Loan Party’s identity or corporate
structure or (iv) in any Loan Party’s Federal Taxpayer Identification Number.
The Borrower agrees not to effect or permit any change referred to in the
preceding sentence unless all filings have been made under the Uniform
Commercial Code or otherwise that are required in order for the Administrative
Agent to continue at all times following such change to have a valid, legal

#85239856v39


73

--------------------------------------------------------------------------------

Table of Contents

and perfected security interest in all the Collateral. The Borrower also agrees
promptly to notify the Administrative Agent if any material portion of the
Collateral is damaged or destroyed.
(e)    In the case of the Borrower, each year, at the time of delivery of the
annual financial statements with respect to the preceding fiscal year pursuant
to Section 5.01(a), deliver to the Administrative Agent a certificate of a
Financial Officer setting forth the information required pursuant to Section 2
of the Perfection Certificate or confirming that there has been no change in
such information since the date of the Perfection Certificate delivered on the
Effective Date or the date of the most recent certificate delivered pursuant to
this Section 5.09.
(f)    Concurrently with delivery of the compliance certificate required by
Section 5.01(c), deliver to the Administrative Agent, as applicable, (x) any
Intellectual Property Security Agreement required by Section 6(a) of the
Guarantee and Collateral Agreement and (y) any Security Agreement Supplement
required by Section 10(b) of the Guarantee and Collateral Agreement.
(g)    Provide any notice to the Administrative Agent as is required by Section
6(b) of the Guarantee and Collateral Agreement within the time periods required
by such Section.
Section 5.10.    Further Assurances. The Borrower will, and will cause each of
the Restricted Subsidiaries to, execute any and all further documents, financing
statements, agreements and instruments, and take all further action (including
filing Uniform Commercial Code and other financing statements, mortgages and
deeds of trust) that may be required under applicable law, or that the Required
Lenders or the Administrative Agent may reasonably request, in order to
effectuate the transactions contemplated by the Loan Documents and in order to
grant, preserve, protect and perfect the validity and first priority of the
security interests created or intended to be created by the Security Documents.
The Borrower will, within 30 days of such acquisition, organization or
determination, as applicable, cause any existing, or subsequently acquired or
organized Subsidiary that is or becomes a Material Domestic Subsidiary or
Qualifying Subsidiary to become a Loan Party by executing the Guarantee and
Collateral Agreement and each applicable Security Document in favor of the
Administrative Agent and take all actions necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a perfected first priority
security interest in such property, including the filing of Uniform Commercial
Code financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent. Such security interests and Liens will be created under
the Security Documents and other security agreements, mortgages, deeds of trust
and other instruments and documents in form and substance reasonably
satisfactory to the Administrative Agent, and, with respect to any fee ownership
of real property having a value in excess of $10,000,000, the Borrower shall,
within 60 days after the acquisition thereof, cause the Mortgage-Related
Collateral Requirement to be satisfied with respect to any Mortgage delivered
pursuant to this Section 5.10 and shall deliver or cause to be

#85239856v39


74

--------------------------------------------------------------------------------

Table of Contents

delivered to the Lenders all such instruments and documents (including legal
opinions and lien searches) as the Administrative Agent shall reasonably request
to evidence compliance with this Section. The Borrower agrees to provide such
evidence as the Administrative Agent shall reasonably request as to the
perfection and priority status of each such security interest and Lien. In
furtherance of the foregoing, the Borrower will give prompt notice to the
Administrative Agent of the acquisition by it or any of the Subsidiaries of any
fee ownership of real property having a value in excess of $10,000,000.
Section 5.11.    Post-Closing. The Borrower will:
(c)    With respect to each Mortgaged Property set forth on Schedule 1.01B,
satisfy the Mortgage-Related Collateral Requirement within seventy-five (75)
days of the Effective Date (or such longer period, in the Administrative Agent’s
sole discretion); and
(d)    With respect to the Pledged Equity Interest (as defined in the Guarantee
and Collateral Agreement) as marked on Schedule 1 to the Guarantee and
Collateral Agreement, deliver to the Administrative Agent within seventy-five
(75) days of the Effective Date (or such longer period, in the Administrative
Agent’s sole discretion).
ARTICLE VI
NEGATIVE COVENANTS
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:
Section 6.01.    Indebtedness. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:
(i)    the Obligations;
(ii)    Indebtedness existing on the Effective Date and set forth in Schedule
6.01 hereto and extensions, renewals, refinancings and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof
(other than by the amount of any fees or expenses incurred in the extensions,
renewals, refinancings and replacements thereof) or result in an earlier
maturity date or decreased weighted average life to maturity;
(iii)    Indebtedness of any Subsidiary to the Borrower or any other Subsidiary;
provided that (x) Indebtedness of any Subsidiary that is not a Loan Party owed
to the Borrower or any Subsidiary that is a Loan Party shall be subject to
Section 6.04 and (y) Indebtedness of any Subsidiary that is a Loan Party owed to
any Subsidiary that is not a Loan Party shall be subordinated to the Obligations

#85239856v39


75

--------------------------------------------------------------------------------

Table of Contents

on terms reasonably satisfactory to the Administrative Agent (provided that for
this clause (y), with respect to any such Indebtedness existing on the Effective
Date, such Indebtedness will be subordinated to the Obligations on terms
reasonably satisfactory to the Administrative Agent within 30 days of the
Effective Date);
(iv)    Guarantees by the Borrower and by any Subsidiary Guarantor of
Indebtedness of the Borrower or any Restricted Subsidiary;
(v)    Indebtedness of the Borrower or any Restricted Subsidiary in respect of
workers’ compensation claims, self-insurance obligations, performance bonds,
surety, appeal or similar bonds and completion or other financial guarantees
provided by the Borrower and the Restricted Subsidiaries in the ordinary course
of their business; provided that upon the incurrence of Indebtedness with
respect to reimbursement type obligations regarding workers’ compensation
claims, such obligations are reimbursed within 30 days following such drawing or
incurrence;
(vi)    Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations; provided that (x) such Indebtedness
is incurred prior to or within 180 days after such acquisition or the completion
of such construction or improvement and (y) the aggregate principal amount of
Indebtedness permitted by this clause (vi) shall not exceed $150,000,000 at any
time outstanding;
(vii)    Indebtedness of any Person that becomes a Restricted Subsidiary or is
merged into or consolidated with the Borrower or any Restricted Subsidiary or
any Indebtedness assumed in connection with the acquisition of any such assets
or secured by a Lien on any such assets prior to the acquisition thereof, and
extensions, renewals, refinancings and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof (other than by the
amount of any fees or expenses incurred in the refinancing thereof); provided
that (x) such Indebtedness exists at the time such Person becomes a Restricted
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Restricted Subsidiary and (y) the aggregate principal amount
of Indebtedness permitted by this clause (viii) shall not exceed $250,000,000 at
any time outstanding;
(viii)    Indebtedness in an aggregate principal amount not exceeding
$25,000,000 at any time outstanding;
(ix)    Permitted Convertible Notes; provided the aggregate principal amount of
Permitted Convertible Notes permitted by this clause (ix) shall not exceed (a)
if incurred on or prior to the second anniversary of the Effective Date,
$500,000,000 at any time outstanding; or (b) if incurred after the second

#85239856v39


76

--------------------------------------------------------------------------------

Table of Contents

anniversary of the Effective Date, an amount that, both immediately prior to and
after giving effect (including on a pro forma basis) to the incurrence of such
Permitted Convertible Notes, would not cause the Total Leverage Ratio for
purposes of this clause (b), to exceed 4.00 to 1.00;
(x)    Permitted Unsecured Indebtedness; provided the aggregate principal amount
of Permitted Unsecured Indebtedness permitted by this clause (x) shall not
exceed the sum of (A) $200,000,000 at any time outstanding plus (B) amounts in
addition to the amount permitted pursuant to clause (A) so long as any such
additional amounts incurred pursuant to this clause (B), when added to the
amount referred to in clause (A), would not cause Borrower’s Total Leverage
Ratio (on a pro forma basis, after giving effect to the additional Indebtedness
that would be incurred pursuant to this clause (B)) to exceed 4.00 to 1.00 as of
the date of such additional incurrence;
(xi)    customer deposits and advance payments received in the ordinary course
of business from customers for goods or services purchased in the ordinary
course of business;
(xii)    Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply, service or similar agreements,
in each case incurred in the ordinary course of business;
(xiii)    Indebtedness under interest rate, commodities and foreign currency
exchange protection agreements entered into in the ordinary course of business
to manage existing or anticipated risks and not for speculative purposes;
(xiv)    letters of credit entered into in the ordinary course of business in an
aggregate face and reimbursement amount not exceeding $25,000,000 at any time
outstanding; and
(xv)    Indebtedness in respect of contingent obligations arising in connection
with any accelerated share repurchase or similar arrangement that is permitted
pursuant to Section 6.08.
Section 6.02.    Liens. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:
(iv)    Permitted Encumbrances and Liens created under this Agreement and the
Security Documents;
(v)    any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the Effective Date and set forth in Schedule 6.02 hereto,
provided that (A) such Lien shall not apply to any other property or asset

#85239856v39


77

--------------------------------------------------------------------------------

Table of Contents

of the Borrower or any Restricted Subsidiary and (B) such Lien shall secure only
those obligations that it secures on the Effective Date and extensions,
renewals, refinancings and replacements thereof that do not increase the
outstanding principal amount thereof (other than by the amount of any fees or
expenses incurred in the extensions, renewals, refinancings and replacements
thereof);
(vi)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Restricted Subsidiary or existing on any property
or asset of any Person that becomes a Restricted Subsidiary after the Effective
Date prior to the time such Person becomes a Restricted Subsidiary, provided
that (A) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary, as the case may be,
(B) such Lien shall not apply to any other property or assets of the Borrower or
any Restricted Subsidiary and (C) such Lien shall secure only those obligations
that it secures on the date of such acquisition or the date such Person becomes
a Restricted Subsidiary, as the case may be, and extensions, renewals,
refinancings and replacements thereof that do not increase the outstanding
principal amount thereof (other than by the amount of any fees or expenses
incurred in the extensions, renewals, refinancings and replacements thereof);
(vii)    Liens on fixed or capital assets acquired, constructed or improved by
the Borrower or any Restricted Subsidiary; provided that (A) such Liens secure
Indebtedness permitted by clause (vi) of Section 6.01, (B) such security
interests and the Indebtedness secured thereby are incurred prior to or within
180 days after such acquisition or the completion of such construction or
improvement, (C) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed capital assets and (D)
such security interests shall not apply to any other property or assets of the
Borrower or any Restricted Subsidiary;
(viii)    Liens securing letters of credit entered into in the ordinary course
of business in an aggregate amount not exceeding $25,000,000 at any time
outstanding;
(ix)    Liens, including anti-assignment provisions, in favor of a landlord on
leases and leasehold improvements with respect to leased premises and Liens on
cash and other assets securing performance thereunder;
(x)    [Reserved];
(xi)    Liens on assets of the Borrower and the Restricted Subsidiaries so long
as the aggregate principal amount of the Indebtedness and other obligations
subject to such Liens does not exceed $200,000,000 at any time outstanding;
(xii)    Liens securing any sale and leaseback transactions permitted by Section
6.11;

#85239856v39


78

--------------------------------------------------------------------------------

Table of Contents

(xiii)    any encumbrance or restriction with respect to the transfer of the
Equity Interests in any joint venture or similar arrangement pursuant to the
terms thereof; and
(xiv)    Liens securing Indebtedness of the Borrower and any Subsidiary
Guarantor on the Collateral that are pari passu with the Lien securing the
Obligations, so long as (i) after giving pro forma effect to such additional
Indebtedness, the Senior Secured Leverage Ratio does not exceed 3.5 to 1.0 and
(ii) such Indebtedness and the holders thereof are subject to an intercreditor
agreement reasonably satisfactory to the Administrative Agent between the
Administrative Agent, on the one hand, as representative of the Secured Parties
and the holders (or a duly authorized representative of the holders) of such
other Indebtedness, on the other hand.
Section 6.03.    Fundamental Changes. %3. The Borrower will not, and will not
permit any Restricted Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, except
that, if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing:
(v)    any Person may merge into the Borrower in a transaction in which the
Borrower, as the case may be, is the surviving entity and the Borrower remains
organized in the United States;
(vi)    any Restricted Subsidiary or Unrestricted Subsidiary may merge into a
Restricted Subsidiary in a transaction in which the surviving entity is a
Restricted Subsidiary;
(vii)    any Restricted Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
and may liquidate or dissolve to facilitate internal reorganizations (including
Permitted Restructurings); and
(viii)    the Borrower and its Subsidiaries may consummate Permitted
Acquisitions.
(d)    The Borrower will not, nor will it permit any of the Restricted
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and the Restricted Subsidiaries
on the Effective Date, any reasonable extensions thereof, and businesses
reasonably related to, necessary for, in support or anticipation of, ancillary
or complementary to or in preparation for any such business, or useful in the
operation of the businesses of the Borrower and the Restricted Subsidiaries.

#85239856v39


79

--------------------------------------------------------------------------------

Table of Contents

(e)    The Borrower will not, nor will it permit any of the Restricted
Subsidiaries to, change its fiscal year from the basis in effect on the
Effective Date, other than changes to the fiscal year of any acquired Restricted
Subsidiary for the purposes of synchronizing such fiscal year with the fiscal
year of the Borrower.
Section 6.04.    Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any Restricted Subsidiary to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Restricted Subsidiary prior to such merger) any Equity Interests in
or evidences of indebtedness or other securities (including any option, warrant
or other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit (collectively, “Investments”),
except:
(g)    Permitted Investments;
(h)    Investments existing on the Effective Date and set forth on Schedule 6.04
hereto;
(i)    (i) Investments by the Borrower and the Subsidiaries existing on the date
hereof in the Equity Interests of the Borrower and the Subsidiaries and (ii)
additional Investments by the Borrower and the Subsidiaries in the Equity
Interests of the Borrower and the Subsidiaries; provided that (A) any such
Equity Interests held by a Loan Party shall be pledged to the extent required by
the Guarantee and Collateral Agreement and (B) the aggregate amount of
investments made after the Effective Date by Loan Parties in, and loans and
advances made after the Effective Date by Loan Parties to, Subsidiaries that are
not Loan Parties (determined without regard to any write-downs or write-offs of
such investments, loans and advances) pursuant to this clause (c) shall not
exceed an amount such that after giving pro forma effect to such investment the
Total Leverage Ratio is not greater than 3.50 to 1.00 at the time of incurrence
thereof;
(j)    loans or advances made by the Borrower to any Subsidiary and made by any
Subsidiary to the Borrower or any other Subsidiary; provided that (i) any such
loans and advances made by a Loan Party shall be evidenced by a promissory note
pledged to the Collateral Agent for the ratable benefit of the Secured Parties
pursuant to the Guarantee and Collateral Agreement (provided that for this
clause (i), with respect to any such loan or advances existing on the Effective
Date, such loans or advances will be so evidenced and so pledged within 30 days
of the Effective Date), (ii) such loans and advances shall be unsecured and
subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent (provided that for this clause (ii), with respect to any
such loan or advances existing on the Effective Date, such loans or advances
will be so subordinated within 30 days of the Effective Date) and (iii) the
amount of such loans and advances made by Loan Parties to Subsidiaries that are
not Loan Parties shall be subject to the limitation set forth in clause (c)
above;

#85239856v39


80

--------------------------------------------------------------------------------

Table of Contents

(k)    Guarantees permitted under Section 6.01 and Guarantees of Permitted
Convertible Notes made in compliance with the definition of Permitted
Convertible Notes;
(l)    Investments received in connection with (i) the bankruptcy or
reorganization of customers and suppliers, or (ii) settlement of delinquent
accounts and disputes with customers and suppliers in the ordinary course of
business;
(m)    Permitted Acquisitions;
(n)    any Investments in (including loans to) any other Person received as
noncash consideration for sales, transfers, leases and other dispositions
permitted by Section 6.03 or 6.05;
(o)    Guarantees and indemnities by the Borrower and the Restricted
Subsidiaries of leases and other agreements entered into by any Restricted
Subsidiary;
(p)    extensions of credit in the nature of accounts receivable or notes
receivable in the ordinary course of business;
(q)    Investments in payroll, travel and similar advances to cover matters that
are expected at the time of such advances ultimately to be treated as expenses
for accounting purposes and that are made in the ordinary course of business;
(r)    loans or advances to employees made in the ordinary course of business
consistent with prudent business practice and not exceeding $7,500,000 in the
aggregate outstanding at any one time;
(s)    Investments in or acquisitions of stock, obligations or securities
received in settlement of debts created in the ordinary course of business and
owing to the Borrower or any Restricted Subsidiary or in satisfaction of
judgments;
(t)    Investments in the form of Swap Agreements permitted under Section 6.06;
(u)    investments, loans, advances, guarantees and acquisitions resulting from
a foreclosure by the Borrower or any Restricted Subsidiary with respect to any
secured investment or other transfer of title with respect to any secured
investment in default;
(v)    investments, loans, advances, guarantees and acquisitions the
consideration for which consists solely of shares of common stock of the
Borrower;
(w)    the licensing from other Persons by the Borrower and the Restricted
Subsidiaries of Intellectual Property in the ordinary course of business in
accordance with normal industry practice; provided that if such licensing
involves the effective acquisition of any business of another Person it must be
otherwise permitted by this Section 6.04;

#85239856v39


81

--------------------------------------------------------------------------------

Table of Contents

(x)    exchanges of Permitted Convertible Notes for other Permitted Convertible
Notes, whether or not pursuant to such Permitted Convertible Notes;
(y)    Investments held by any Person that is acquired after the Effective Date
or of a Person merged into the Borrower or any Restricted Subsidiary, provided
that such Investments were not created in contemplation of or in connection with
such acquisition or such merger, and such Investments were in existence on the
date of such acquisition or merger;
(z)    Restricted Payments permitted under Section 6.08;
(aa)    Investments arising under any accelerated share repurchase or similar
arrangement that is permitted pursuant to Section 6.08; and
(bb)    any Investment (other than acquisitions) so long as the aggregate amount
of all investments, loans and advances made pursuant to this clause (v) does not
exceed $200,000,000 at any time outstanding during the term of this Agreement.
Section 6.05.    Asset Sales. The Borrower will not, and will not permit any
Restricted Subsidiary to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it, nor will the Borrower permit
any of the Restricted Subsidiaries to issue any additional Equity Interest in
such Restricted Subsidiary, except:
(c)    %4. sales, leases, transfers or other dispositions of inventory, used or
surplus equipment and Permitted Investments in the ordinary course of business,
%4. non-cash sales or exchanges of surplus or fully-depreciated equipment in the
ordinary course of business and %4. the disposition of excess, obsolete or worn
out property, including involuntary loss, damage or destruction of property, or
property that, in the reasonable business judgment of the Borrower is no longer
useful or economically practicable to maintain in the conduct of the business of
the Borrower and its Subsidiaries taken as a whole, whether now owned or
hereafter acquired;
(d)    sales, leases, transfers or other dispositions to the Borrower or a
Restricted Subsidiary; provided that any such sales, transfers or dispositions
to an Unrestricted Subsidiary shall be made in compliance with Section 6.07;
(e)    sales, leases, transfers or other dispositions of assets (other than
Equity Interests in a Subsidiary) that are not permitted by any other clause of
this Section; provided that the aggregate fair market value of all assets sold,
transferred or otherwise disposed of by Restricted Subsidiaries in reliance upon
this clause (c) shall not exceed (i) $50,000,000 in a single transaction and
(ii) the greater of (A) $125,000,000 or (B) 5% of the Borrower’s market
capitalization (tested as of the Borrower’s most recent fiscal quarter end)
during any fiscal year of the Borrower;
(f)    sale and leaseback transactions permitted by Section 6.11;
(g)    leases of property, plant and equipment for fair market value;

#85239856v39


82

--------------------------------------------------------------------------------

Table of Contents

(h)    sales, leases, transfers or other dispositions of assets acquired
pursuant to a Permitted Acquisition that in the reasonable judgment of the
Borrower’s management are not necessary or desirable to carry out the Borrower’s
business plans, to the extent binding agreements or letters of intent providing
for such sales, transfers or other dispositions are entered into within 12
months after the acquisition of such assets;
(i)    the non-exclusive licensing by the Borrower and the Restricted
Subsidiaries of Intellectual Property to other Persons in the ordinary course of
business, such as in connection with the settlement of pending or anticipated
patent litigation or the execution of a patent monetization program to the
extent such non-exclusive licensing is in the ordinary course of business;
provided that if such licensing involves the effective transfer or conveyance of
any division of the Borrower or any Restricted Subsidiary utilizing such
Intellectual Property it must be otherwise permitted by this Section 6.05;
(j)    sales and other assignments, transfers or other dispositions of accounts
receivable in connection with the compromise or collection thereof;
(k)    factoring, sales and other assignments, transfers or other dispositions
of accounts receivable of any Foreign Subsidiary in the ordinary course of
business as part of any accounts receivable financing transaction in an
aggregate amount not to exceed $20,000,000 during any fiscal year of the
Borrower; and
(l)    the exclusive licensing by the Borrower and the Restricted Subsidiaries
of Intellectual Property to other Persons in the ordinary course of business for
fair market value; provided that the fair market value of any exclusive
licensing under this clause (j) to a Person that is not a Restricted Subsidiary
shall not exceed 10% of the fair market value of all Intellectual Property owned
by, in the aggregate, Borrower and the Restricted Subsidiaries; provided further
that if such licensing involves the effective transfer or conveyance of any
division of the Borrower or any Restricted Subsidiary utilizing such
Intellectual Property it must be otherwise permitted by this Section 6.05;
provided further that, all sales, transfers, leases and other dispositions
permitted hereby shall be made for fair value (other than those permitted by
clause (b) above) and for consideration of at least 75% cash or cash equivalents
(other than those permitted by clauses (a), (b) (g) and (h) above). The
foregoing cash or cash equivalents requirement shall not be deemed to preclude
agreements which provide for periodic payments, such as (and without limitation)
licenses, leases and sale and leaseback transactions. For purposes of this
Section 6.05, the following shall be deemed to be cash or cash equivalents:
(a) the amount (without duplication) of any Indebtedness (other than
subordinated Indebtedness) of the Borrower or such Restricted Subsidiary (as
shown on the Borrower’s or such Restricted Subsidiary’s most recent balance
sheet) that is expressly assumed by the transferee in such sale, transfer, lease
or other disposition and with respect to which the Company and all Restricted
Subsidiaries have been validly and unconditionally released by the holder of
such Indebtedness in writing; and

#85239856v39


83

--------------------------------------------------------------------------------

Table of Contents

(b) the amount of any securities, notes or other obligations received by the
Borrower or any Restricted Subsidiary from such transferee that are within 120
days following the closing of such sale, transfer, lease or other disposition
converted by the Borrower or such Restricted Subsidiary to cash (to the extent
of the cash actually so received).
Section 6.06.    Swap Agreements. The Borrower will not, and will not permit any
Restricted Subsidiary to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Restricted Subsidiary has actual exposure (other than those in respect of Equity
Interests of the Borrower or any Restricted Subsidiaries), (b) Swap Agreements
entered into in order to effectively cap, collar, currency exchange or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of the Borrower or any Restricted Subsidiary, (c) the Borrower may
enter into, and perform its respective obligations under, Permitted Call Spread
Swap Agreements and (d) the Borrower may enter into, and perform its respective
obligations under, Accelerated Share Repurchase Agreements and arrangements
described in 6.08(f).
Section 6.07.    Transactions with Affiliates. The Borrower will not, and will
not permit any Restricted Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except %3. transactions that are at prices and on terms and
conditions not less favorable to the Borrower or such Restricted Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties, %3.
transactions between or among the Borrower and the Restricted Subsidiaries who
are Loan Parties, %3. any issuance of securities, or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment arrangements, stock options and stock ownership or other employee
benefit plans or programs approved by the board of directors of the Borrower
(including an authorized committee thereof), %3. the grant of stock options,
restricted stock, other stock-based awards or similar rights to officers,
employees, consultants and directors of the Borrower pursuant to plans approved
by the board of directors of the Borrower (including an authorized committee
thereof) and the payment of amounts or the issuance of securities pursuant
thereto, %3. loans or advances to employees in the ordinary course of business
consistent with prudent business practice, but in any event not to exceed
$7,500,000 in the aggregate outstanding at any one time, (f) transactions
between or among the Loan Parties as permitted by this Agreement and (g)
Permitted Restructurings.
Section 6.08.    Restricted Payments. The Borrower will not, and will not permit
any Restricted Subsidiary to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except that:
(h)    the Borrower may declare and pay dividends with respect to its capital
stock payable solely in additional shares of its capital stock,

#85239856v39


84

--------------------------------------------------------------------------------

Table of Contents

(i)    payment of any dividend or distribution within 60 days after the date of
declaration if at the date of declaration the payment or distribution was
permissible under this Agreement,
(j)    Restricted Subsidiaries may declare and pay dividends and make other
distributions ratably with respect to their Equity Interests,
(k)    the Borrower may make Restricted Payments, not exceeding (A) $25,000,000
during any fiscal year of the Borrower and (B) $50,000,000 during the term of
this Agreement, pursuant to and in accordance with stock option plans or other
benefit plans for management, directors, consultants or employees of the
Borrower and the Restricted Subsidiaries, including the redemption or purchase
of capital stock of the Borrower held by former directors, management,
consultants or employees of the Borrower or any Restricted Subsidiary following
termination of their employment,
(l)    the Borrower may purchase, redeem, retire or otherwise acquire the Equity
Interests or pay dividends on Equity Interests of the Borrower in an amount not
to exceed $125,000,000 during any fiscal year of the Borrower, so long as prior
to making any such Restricted Payment, and after giving effect thereto
(including on a pro forma basis), no Default or Event of Default shall exist,
(m)    on or prior to the first anniversary of the Effective Date, in addition
to clause (e) of this Section 6.08, the Borrower may purchase, redeem, retire or
otherwise acquire the Equity Interests of the Borrower in connection with an
accelerated share repurchase or similar arrangement in an amount not to exceed
$200,000,000,
(n)    the Borrower may enter into, exercise its respective rights and perform
its respective obligations under Permitted Call Spread Swap Agreements and under
settlement provisions of Accelerated Share Repurchase Agreements,
(o)    the Borrower may make deliveries of cash and/or shares of its common
stock upon conversion of Permitted Convertible Notes or upon an offer to
purchase such Permitted Convertible Notes as a result of change of control,
asset sale, other fundamental change or other event, or as a result of any
required repayment or prepayment thereof, in each case, pursuant to the terms
thereof,
(p)    the Borrower may make interest payments in respect of Indebtedness under
Permitted Convertible Notes,
(q)    the Borrower and any Restricted Subsidiary may make any Restricted
Payments so long as prior to making any such Restricted Payment, and after
giving effect thereto (including on a pro forma basis), (A) no Default or Event
of Default shall exist and (B) the Total Leverage Ratio does not exceed 3.50 to
1.00,
(r)    the Borrower and any Restricted Subsidiary may make any Restricted
Payments with the proceeds of Permitted Convertible Notes; provided that (x)
prior to

#85239856v39


85

--------------------------------------------------------------------------------

Table of Contents

making any such Restricted Payment, and after giving effect thereto (including
on a pro forma basis), no Default or Event of Default shall exist and (y) if
such proceeds are applied to make a Restricted Payment to redeem any Permitted
Convertible Notes, such Restricted Payment utilizing this clause (k) shall not
exceed the par value of such Permitted Convertible Notes so redeemed, and
(s)    the Borrower and any Restricted Subsidiary may make Restricted Payments
not otherwise permitted hereunder in an amount not to exceed $200,000,000 during
the term of this Agreement, so long as prior to making any such Restricted
Payment, and after giving effect thereto (including on a pro forma basis), no
Default or Event of Default shall exist.
Section 6.09.    Restrictive Agreements. Borrower will not, and will not permit
any Restricted Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any consensual agreement or other consensual arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Borrower or any Restricted Subsidiary to create, incur or permit to exist any
Lien upon any of its property or assets, or (b) the ability of any Restricted
Subsidiary to pay dividends or other distributions with respect to holders of
its Equity Interests or to make or repay loans or advances to the Borrower or
any other Restricted Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Restricted Subsidiary; provided that (i) the foregoing shall not apply
to restrictions and conditions imposed by Law or by any Loan Document, (ii) the
foregoing shall not apply to restrictions and conditions existing on the
Effective Date identified on Schedule 6.09 hereto (but shall apply to any
extension or renewal of, or any amendment or modification if it expands the
scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Restricted Subsidiary pending such sale; provided such
restrictions and conditions apply only to the Restricted Subsidiary that is to
be sold and such sale is permitted hereunder, (iv) the foregoing shall not apply
to restrictions and conditions contained in agreements of any Person that
becomes a Restricted Subsidiary or is merged into or consolidated with the
Borrower or any Restricted Subsidiary or agreements assumed from any Person in
connection with the acquisition of assets by the Borrower or any Restricted
Subsidiary of such Person after the date hereof; provided that such agreements
exist at the time such Person becomes a Restricted Subsidiary or such agreements
are assumed and in each case are not created in contemplation of or in
connection with such Person becoming a Restricted Subsidiary or the agreements
being assumed, (v) clause (a) of the foregoing shall not apply to restrictions
or conditions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement if such restrictions or conditions apply only to the
property or assets securing such Indebtedness, (vi) clause (a) of the foregoing
shall not apply to customary provisions in leases and other agreements
restricting the assignment thereof or any interest therein, (vii) clause (a) of
the foregoing shall not apply to customary negative pledge clauses and
restrictions on the ability of the Borrower or any Subsidiary to Guarantee
Indebtedness; provided that such restrictions do not limit the ability of the
Obligations under this Agreement to be Guaranteed or to be secured by any Lien
on any of the properties or

#85239856v39


86

--------------------------------------------------------------------------------

Table of Contents

assets of the Borrower or any Restricted Subsidiary (including without
limitation pursuant to the Guarantee and Collateral Agreement and other Security
Documents), (viii) the foregoing restrictions shall not apply to customary
restrictions and conditions imposed by agreements relating to Indebtedness of a
Foreign Subsidiary permitted under Section 6.01(a) so long as (A) such
restrictions and conditions only apply to such Foreign Subsidiary and its
subsidiaries and (B) the aggregate principal amount of all such Indebtedness of
all Foreign Subsidiaries covered by this clause (viii) does not exceed
$50,000,000 and (ix) clause (a) of the foregoing shall not apply to customary
restrictions or conditions imposed by a foreign government or any political
subdivision of any foreign government or any public instrumentality thereof in
connection with the transfer or disposition of assets.
Section 6.10.    Prepayment of Subordinated Indebtedness and Amendments to
Material Indebtedness Documents and Agreements.
(e)    The Borrower will not, nor will it permit any Restricted Subsidiary to,
directly or indirectly voluntarily prepay, defease or in substance defease,
purchase, redeem, retire or otherwise acquire, any Indebtedness that is
Subordinated Indebtedness; provided that any such prepayment, defeasance,
purchase, redemption, retirement or acquisition may be made so long as prior
thereto, and after giving effect thereto (including on a pro forma basis), (x)
no Default or Event of Default shall exist and (y) the Total Leverage Ratio does
not exceed 2.00 to 1.00.
(f)    The Borrower will not, nor will it permit any Restricted Subsidiary (x)
to, amend the any document, agreement or instrument evidencing any Indebtedness
that is Subordinated Indebtedness other than amendments or modifications that
are not materially adverse to the Lenders and that do not affect the
subordination or payment provisions thereof (if any) in a manner adverse to the
Lenders or (y) to waive, supplement, modify or amend its respective certificate
of incorporation, by-laws, operating, management or partnership agreement or
other organizational documents, to the extent any such waiver, supplement,
modification or amendment would be reasonably likely to have a Material Adverse
Effect.
Section 6.11.    Sale and Leaseback Transactions. The Borrower will not, and
will not permit any Restricted Subsidiary to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred, except for (a) any such sale of any fixed or capital assets
that is made for cash consideration in an amount not less than the cost of such
fixed or capital asset and is consummated within 180 days after the Borrower or
such Restricted Subsidiary acquires or completes the construction of such fixed
or capital asset and (b) any such sales and leasebacks made after the Effective
Date of real or personal property with an aggregate fair value not to exceed
$50,000,000 during the term of this Agreement.

#85239856v39


87

--------------------------------------------------------------------------------

Table of Contents

Section 6.12.    Financial Covenants.
(a)    Maximum Total Leverage Ratio. The Borrower will not permit the Total
Leverage Ratio, determined as of the end of each of its fiscal quarters ending
after the date hereof and as set forth below, to be greater than the ratio set
forth opposite such fiscal quarter:
Fiscal Quarter Ending
Total Leverage Ratio
December 31, 2013
4.25 to 1.00
March 31, 2014
4.25 to 1.00
June 30, 2014
4.25 to 1.00
September 30, 2014
4.25 to 1.00
December 31, 2014
4.25 to 1.00
March 31, 2015
4.25 to 1.00
June 30, 2015
4.25 to 1.00
September 30, 2015
4.25 to 1.00
December 31, 2015 and each fiscal quarter thereafter
3.50 to 1.00



(b)    Maximum Senior Secured Leverage Ratio. The Borrower will not permit the
Senior Secured Leverage Ratio, determined as of the end of each of its fiscal
quarters ending after the date hereof and as set forth below, to be greater than
the ratio set forth opposite such fiscal quarter:

#85239856v39


88

--------------------------------------------------------------------------------

Table of Contents

Fiscal Quarter Ending
Total Leverage Ratio
December 31, 2013
3.50 to 1.00
March 31, 2014
3.50 to 1.00
June 30, 2014
3.50 to 1.00
September 30, 2014
3.50 to 1.00
December 31, 2014
3.50 to 1.00
March 31, 2015
3.50 to 1.00
June 30, 2015
3.50 to 1.00
September 30, 2015
3.50 to 1.00
December 31, 2015 and each fiscal quarter thereafter
2.50 to 1.00



(c)    Minimum Fixed Charge Coverage Ratio. The Borrower will not permit the
Fixed Charge Coverage Ratio as of the end of any fiscal quarter of the Borrower
to be less than 1.25 to 1.00.
Section 6.13.    Designation of Subsidiaries. The board of directors of the
Borrower may, at any time from and after the Effective Date, designate any
Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (i) immediately before and
after such designation, no Default or Event of Default shall have occurred and
be continuing, (ii) immediately after giving effect to such designation, the
Borrower shall be in compliance with the covenants set forth in Section 6.04 and
Section 6.12 on a pro forma basis, (iii) no Restricted Subsidiary may be
designated as an Unrestricted Subsidiary if it was previously designated as an
Unrestricted Subsidiary and (iv) if a Restricted Subsidiary is being designated
as an Unrestricted Subsidiary hereunder, such Restricted Subsidiary, together
with all other Unrestricted Subsidiaries as of such date of designation, must
not have contributed greater than five percent (5%) of Consolidated Total Assets
(but, notwithstanding the definition of Consolidated Total Assets, calculated
inclusive of all Unrestricted Subsidiaries), as of the most recently ended
fiscal quarter of the Borrower for which financial statements have been
delivered pursuant to Section 5.01(a) (or, if prior to the date of the delivery
of the first financial statements to be delivered pursuant to Section 5.01(a),
the most recent financial statements referred to in Section 3.04(a)(ii)). The
designation of any Restricted Subsidiary as an Unrestricted Subsidiary after the
Effective Date shall constitute an Investment by the Borrower or the applicable
Restricted Subsidiary therein at the date of designation in an amount equal to
the fair market value of the Borrower’s or the applicable Restricted
Subsidiary’s investment therein. Neither

#85239856v39


89

--------------------------------------------------------------------------------

Table of Contents

the Borrower nor any Restricted Subsidiary shall at any time be directly or
indirectly liable for any Indebtedness that provides the holder thereof may
(with the passage of time or notice or both) declare a default thereon or cause
the payment thereof to be accelerated upon the occurrence of a default with
respect to any Indebtedness, Lien or other obligation of an Unrestricted
Subsidiary (including any right to take enforcement action against such
Unrestricted Subsidiary). The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (ii) a return on any Investment by the Borrower or the
applicable Restricted Subsidiary in Unrestricted Subsidiaries pursuant to the
preceding sentence in an amount equal to the fair market value at the date of
such designation of the Borrower’s or such Restricted Subsidiary’s Investment in
such Subsidiary.
ARTICLE VII
EVENTS OF DEFAULT
Section 7.01.    Events of Default. If any of the following events (“Events of
Default”) shall occur:
(k)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(l)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section
7.01) payable under this Agreement or any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five (5) Business Days;
(m)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Restricted Subsidiary in or in connection with any Loan Document
or any amendment or modification thereof or waiver thereunder, or in any
certificate or other document furnished pursuant to or in connection with any
Loan Document or any amendment or modification thereof or waiver thereunder,
shall prove to have been incorrect in any material respect when made or deemed
made;
(n)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the existence of the
Borrower), 5.08 or 5.09(a) or (b) or in Article VI;
(o)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Section 7.01), and such failure shall continue
unremedied for a period of 30

#85239856v39


90

--------------------------------------------------------------------------------

Table of Contents

days after notice thereof from the Administrative Agent to the Borrower (which
notice will be given at the request of any Lender);
(p)    the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable after
giving effect to any applicable grace or similar period with respect thereto;
(q)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to (i) any secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, (ii) any requirement to make
a cash payment as a result of the early termination of a Permitted Call Spread
Swap Agreement and (iii) any requirement to deliver cash upon conversion of
Permitted Convertible Notes;
(r)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or, subject to Section 7.02, any Restricted Subsidiary
or its debts, or of a substantial part of its assets, under any Federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or, subject to
Section 7.02, any Restricted Subsidiary or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;
(s)    the Borrower or, subject to Section 7.02, any Restricted Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Section 7.01, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or, subject to Section 7.02, any Restricted Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
(t)    the Borrower or, subject to Section 7.02, any Restricted Subsidiary,
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

#85239856v39


91

--------------------------------------------------------------------------------

Table of Contents

(u)    one or more judgments for the payment of money in an aggregate amount in
excess of $35,000,000 (net of amounts covered by insurance as to which the
insurer has been notified thereof and has not denied coverage) shall be rendered
against the Borrower, any Restricted Subsidiary or any combination thereof and
the same shall remain undischarged for a period of 30 consecutive days during
which execution shall not be effectively stayed or appealed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any Restricted Subsidiary to enforce any such judgment;
(v)    an ERISA Event or Foreign Benefit Event shall have occurred that, when
taken together with all other ERISA Events or Foreign Benefit Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
(w)    any security interest purported to be created under any Security Document
shall cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected first priority security interest in the Collateral having, in the
aggregate, a value in excess of $10,000,000, except (i) as a result of the sale
or other disposition of the applicable Collateral in a transaction permitted
under the Loan Documents or (ii) any action taken by the Administrative Agent to
release any such security interest in compliance with the provisions of this
Agreement or any other Loan Document;
(x)     the guaranty under the Guarantee and Collateral Agreement, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in any manner the validity or enforceability of such guaranty; or any Loan Party
denies that it has any or further liability or obligation under the Guarantee
and Collateral Agreement, or purports to revoke, terminate or rescind the
Guarantee and Collateral Agreement; or
(y)    a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other Obligations of the Borrower accrued hereunder and under the other
Loan Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other Obligations

#85239856v39


92

--------------------------------------------------------------------------------

Table of Contents

accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower. Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may, and
at the request of the Required Lenders shall, exercise any rights and remedies
provided to the Administrative Agent under the Loan Documents or at law or
equity.
If any proceeds of any Collateral are received by the Administrative Agent after
an Event of Default has occurred and is continuing and the Administrative Agent
so elects or the Required Lenders so direct, such funds shall be applied ratably
first, to pay any fees, indemnities, or expense reimbursements including amounts
then due to the Administrative Agent and the Issuing Bank, each in their
respective capacities as such, from the Borrower, second, to pay any fees or
expense reimbursements then due to the Lenders from the Borrower, third, to pay
interest then due and payable on the Loans ratably, fourth, to prepay principal
on the Loans and unreimbursed LC Disbursements and any other amounts owing with
respect to Banking Services Obligations and Secured Swap Obligations ratably,
fifth, to pay an amount to the Administrative Agent equal to one hundred five
percent (105%) of the aggregate undrawn face amount of all outstanding Letters
of Credit and the aggregate amount of any unpaid LC Disbursements, to be held as
cash collateral for such Obligations and sixth, to the payment of any other
Obligation due to the Administrative Agent or any Lender by the Borrower. The
Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Obligations.
Section 7.02.    Exclusion of Immaterial Subsidiaries. Solely for the purposes
of determining whether a Default has occurred under clause (h), (i) or (j) of
Section 7.01, any reference in any such clause to any “Restricted Subsidiary”
shall be deemed not to include any Restricted Subsidiary affected by any event
or circumstance referred to in any such clause that did not, as of the last day
of the fiscal quarter of the Borrower most recently ended, have assets with a
value in excess of 5.0% of Consolidated Total Assets as of such date; provided
that if it is necessary to exclude more than one Restricted Subsidiary from
clause (h), (i) or (j) of Section 7.01 pursuant to this Section in order to
avoid a Default thereunder, all excluded Restricted Subsidiaries shall be
considered to be a single consolidated Restricted Subsidiary for purposes of
determining whether the condition specified above is satisfied.
ARTICLE VIII
THE ADMINISTRATIVE AGENT
Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

#85239856v39


93

--------------------------------------------------------------------------------

Table of Contents

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of the Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02) or in the absence of its own gross negligence or willful misconduct (as
determined by the final non-appealable judgment of a court of competent
jurisdiction). The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
Article IV, or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent or (vi) the
creation, perfection or priority of Liens on the Collateral or the existence of
the Collateral.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal

#85239856v39


94

--------------------------------------------------------------------------------

Table of Contents

counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers through
their respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
The Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Bank and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor with the approval of the Borrower
(such approval not to be unreasonably withheld or delayed; provided that no such
approval shall be required if an Event of Default has occurred and is
continuing; provided further that such successor Administrative Agent shall be a
Lender at the time of such appointment). If no successor shall have been so
appointed by the Required Lenders (and, if required, approved by the Borrower)
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder; provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Security Document for the benefit of the Secured
Parties, the retiring Administrative Agent shall continue to be vested with such
security interest as collateral agent for the benefit of the Secured Parties
and, in the case of any Collateral in the possession of the Administrative
Agent, shall continue to hold such Collateral, in each case until such time as a
successor Administrative Agent is appointed and accepts such appointment in
accordance with this paragraph (it being understood and agreed that the retiring
Administrative Agent shall have no duty or obligation to take any further action
under any Security Document, including any action required to maintain the
perfection of any such security interest). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.

#85239856v39


95

--------------------------------------------------------------------------------

Table of Contents

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
None of the Lenders, if any, identified in this Agreement as a Joint Lead
Arranger, Co-Syndication Agent or Co-Documentation Agent shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as such. Without limiting the foregoing,
none of such Lenders shall have or be deemed to have a fiduciary relationship
with any Lender. Each Lender hereby makes the same acknowledgments with respect
to the relevant Lenders in their respective capacities as Joint Lead Arranger,
Co-Syndication Agent or Co-Documentation Agent as it makes with respect to the
Administrative Agent in the preceding paragraph.
The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code. Each Lender authorizes the Administrative Agent to
enter into each of the Security Documents to which it is a party and to take all
action contemplated by such documents. Each Lender agrees that no Secured Party
(other than the Administrative Agent) shall have the right individually to seek
to realize upon the security granted by any Security Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Secured Parties upon the terms
of the Security Documents. In the event that any Collateral is hereafter pledged
by any Person as collateral security for the Obligations, the Administrative
Agent is hereby authorized, and hereby granted a power of attorney, to execute
and deliver on behalf of the Secured Parties any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the
Administrative Agent on behalf of the Secured Parties. The Lenders hereby
authorize the Administrative Agent, at its option and in its discretion, to
release any Lien granted to or held by the Administrative Agent upon any
Collateral (i) as described in Section 9.02(d); (ii) as permitted by, but only
in accordance with, the terms of the applicable Loan Document; or (iii) if
approved, authorized or ratified in writing by the Required Lenders, unless such
release is required to be approved by all of the Lenders hereunder. Upon request
by the

#85239856v39


96

--------------------------------------------------------------------------------

Table of Contents

Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release particular types or items of
Collateral pursuant hereto. Upon any sale or transfer of assets constituting
Collateral which is permitted pursuant to the terms of any Loan Document, or
consented to in writing by the Required Lenders or all of the Lenders, as
applicable, and upon at least five (5) Business Days’ prior written request by
the Borrower to the Administrative Agent, the Administrative Agent shall (and is
hereby irrevocably authorized by the Lenders to) execute such documents as may
be necessary to evidence the release of the Liens granted to the Administrative
Agent for the benefit of the Secured Parties herein or pursuant hereto upon the
Collateral that was sold or transferred; provided, however, that (i) the
Administrative Agent shall not be required to execute any such document on terms
which, in the Administrative Agent’s opinion, would expose the Administrative
Agent to liability or create any obligation or entail any consequence other than
the release of such Liens without recourse or warranty, and (ii) such release
shall not in any manner discharge, affect or impair the Obligations or any Liens
upon (or obligations of the Borrower or any Subsidiary in respect of) all
interests retained by the Borrower or any Subsidiary, including (without
limitation) the proceeds of the sale, all of which shall continue to constitute
part of the Collateral.
ARTICLE IX
MISCELLANEOUS
Section 9.01.    Notices. %3. Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
(i)    if to the Borrower, to it at 1600 Technology Drive, San Jose, California,
95110, Attention of Chief Financial Officer and Treasurer (Telecopy No.
408-487-2517; Telephone No. 408-437-2046, with a copy (in the case of a notice
of Default) to General Counsel (Telecopy No. 408-487-2722; Telephone No.
408-436-4229;
(ii)    if to the Administrative Agent, to Morgan Stanley Senior Funding, Inc.,
One New York Plaza, 41st Floor, Attention of M. Charles Ray, (Telecopy No.
917-260-5329, Email: Michael.Ray@MorganStanley.com);
(iii)    if to the Issuing Bank, to it at Morgan Stanley Bank, N.A., 1300 Thames
Street, Thames Street Wharf, 4th Floor, Baltimore, MD 21231 Attention of Letter
of Credit Department (Telecopy No. 212-507-5010; Telephone No. 443-627-4555);
(iv)    if to the Swingline Lender, to it at Morgan Stanley Senior Funding,
Inc., One New York Plaza, 41st Floor, Attention of M. Charles Ray, (Telecopy No.
917-260-5329, Email: Michael.Ray@MorganStanley.com); and

#85239856v39


97

--------------------------------------------------------------------------------

Table of Contents

(v)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
(cc)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
(dd)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
Section 9.02.    Waivers; Amendments. %3. No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.
(m)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.18(b) or
(d) in a

#85239856v39


98

--------------------------------------------------------------------------------

Table of Contents

manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender or (vi) release any
Subsidiary Guarantor (other than in connection with the sale of such Subsidiary
Guarantor in a transaction permitted by Section 6.05 or if a Subsidiary
Guarantor being designated as an Unrestricted Subsidiary pursuant to Section
6.13), or all or substantially all of the Collateral, in each case without the
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, the Issuing Bank or the Swingline Lender hereunder without the prior
written consent of the Administrative Agent, the Issuing Bank or the Swingline
Lender, as the case may be.
(n)    Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower to each relevant
Loan Document (x) to add one or more credit facilities to this Agreement and to
permit extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Revolving Loans and the
accrued interest and fees in respect thereof and (y) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders and Lenders.
(o)    The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all the Commitments, payment and satisfaction in full in cash of
all Obligations (other than Obligations not yet due and payable to the Lenders
or any of their Affiliates under any Swap Agreement or any Banking Services
Agreement), (ii) constituting property being sold or disposed of if the Borrower
certifies to the Administrative Agent that the sale or disposition is made in
compliance with the terms of this Agreement (and the Administrative Agent may
rely conclusively on any such certificate, without further inquiry), or (iii) as
required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies of the Administrative Agent and the
Lenders pursuant to Article VII. Any such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of the Loan Parties in respect
of) all interests retained by the Loan Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral.
(p)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Borrower may, at its sole

#85239856v39


99

--------------------------------------------------------------------------------

Table of Contents

cost and expense, elect to replace a Non-Consenting Lender as a Lender party to
this Agreement, provided that, concurrently with such replacement, (i) another
bank or other entity which is reasonably satisfactory to the Borrower and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, (ii) the Borrower shall pay to such Non-Consenting Lender in same
day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, and (2)
an amount, if any, equal to the payment which would have been due to such Lender
on the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender and (iii) the replacement Lender shall provide such consent
or the appointment of such replacement Lender will result in the effectiveness
of such amendment, waiver or consent.
(q)    Notwithstanding anything to the contrary herein the Administrative Agent
may (in its sole discretion), upon prior notice to the Lenders, with the consent
of the Borrower only, amend, modify or supplement this Agreement or any of the
other Loan Documents to cure any ambiguity, omission, mistake, defect or
inconsistency.
Section 9.03.    Expenses; Indemnity; Damage Waiver. %3. The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication and distribution (including, without limitation, via the
internet or through a service such as Intralinks) of the credit facilities
provided for herein, the preparation and administration of this Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
any other Loan Document, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. This Section 9.03(a)
shall not apply with respect to Taxes.

#85239856v39


100

--------------------------------------------------------------------------------

Table of Contents

(e)    The Borrower shall indemnify the Administrative Agent, the Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and reasonable
and documented and related out-of-pocket expenses, including the reasonable
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of any Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by the Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or Release of Hazardous
Materials on, at, to, under or from any property owned, leased or operated by
the Borrower or any of the Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of the Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any of the Subsidiaries, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from (i) the gross negligence or willful misconduct of such Indemnitee
or (ii) a material breach by such Indemnitee of its express contractual
obligations under the Loan Documents. This Section 9.03(b) shall not apply with
respect to Taxes other than any Taxes that represent losses or damages arising
from any non-Tax claim.
(f)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section (and without limiting its obligation
to do so), each Lender severally agrees to pay to the Administrative Agent, the
Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Borrower’s failure to pay any such amount shall not
relieve the Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swingline Lender in its capacity
as such.
(g)    To the extent permitted by applicable law, the Borrower shall not assert,
and each hereby waives, any claim against any Indemnitee (i) for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), except to the extent that the liability of such
Indemnitee is found to result from such Indemnitee’s

#85239856v39


101

--------------------------------------------------------------------------------

Table of Contents

gross negligence or willful misconduct (as finally determined by a court of
competent jurisdiction), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.
(h)    All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor.
Section 9.04.    Successors and Assigns. %3. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(a)    %4. Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:
(A)    the Borrower; provided, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;
(B)    the Administrative Agent; and
(C)    the Issuing Bank.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire

#85239856v39


102

--------------------------------------------------------------------------------

Table of Contents

remaining amount of the assigning Lender’s Commitment or Loans of any Class, the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent (such consent not to be unreasonably withheld or delayed);
provided that no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws;
(E)    neither the Borrower nor any of its Affiliates shall be eligible
assignees hereunder;
(F)    no natural person shall be an eligible assignee hereunder; and
(G)    None of Morgan Stanley Senior Funding, Inc. nor any of its Affiliates
shall be permitted to assign its rights and obligations hereunder until a date
that is not earlier than the twelve month anniversary of the Effective Date.
For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

#85239856v39


103

--------------------------------------------------------------------------------

Table of Contents

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
other than its obligations under Section 2.17 (and, in the case of an Assignment
and Assumption covering all of the assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03
and subject to the obligations under Section 2.17). Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 9.04 shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive (absent manifest error), and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to

#85239856v39


104

--------------------------------------------------------------------------------

Table of Contents

make any payment required to be made by it pursuant to Section 2.05(c), 2.06(d)
or (e), 2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.
(b)    Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16, and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it were
an assignee under paragraph (b) of this Section; and (B) shall not be entitled
to receive any greater payment under Sections 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.18(d) as though it
were a Lender. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under this Agreement) except to the

#85239856v39


105

--------------------------------------------------------------------------------

Table of Contents

extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations or to otherwise comply
with applicable Tax law. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
(c)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
Section 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.
Section 9.06.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and

#85239856v39


106

--------------------------------------------------------------------------------

Table of Contents

inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.
Section 9.07.    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates shall have the right, with
the prior written consent of the Administrative Agent, at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final and in
whatever currency denominated) at any time held and other obligations at any
time owing by such Lender or Affiliate to or for the credit or the account of
the Borrower or any Subsidiary Guarantor against any of and all of the
Obligations held by such Lender, irrespective of whether or not such Lender
shall have made any demand under the Loan Documents and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
Section 9.09.    Governing Law; Jurisdiction; Consent to Service of Process. %3.
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
(d)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.

#85239856v39


107

--------------------------------------------------------------------------------

Table of Contents

(e)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(f)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
Section 9.10.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
Section 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 9.12.    Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an

#85239856v39


108

--------------------------------------------------------------------------------

Table of Contents

agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and their respective
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Borrower. For the purposes of this Section, “Information” means all information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis prior to disclosure by the
Borrower, as the case may be; provided that, in the case of information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Section 9.13.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies each Loan Party that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Act.
Section 9.14.    Releases of Subsidiary Guarantors.
(e)    A Subsidiary Guarantor shall automatically be released from its
obligations under the Subsidiary Guaranty upon the consummation of any
transaction permitted by this Agreement as a result of which such Subsidiary
Guarantor ceases to be a Domestic Subsidiary or, in the case of a Qualifying
Subsidiary, is released from its Guarantee of Permitted Convertible Notes and
Permitted Unsecured Indebtedness, as applicable; provided that, if so required
by this Agreement, the Required Lenders shall have consented to such transaction
and the terms of such consent shall not have provided otherwise. In connection
with any termination or release pursuant to this Section, the Administrative
Agent shall (and is hereby irrevocably authorized by each Lender to) execute and
deliver to any Loan Party, at such Loan Party’s expense, all documents that such
Loan Party shall reasonably request to evidence such termination or release. Any
execution and delivery of documents pursuant to this Section shall be without
recourse to or warranty by the Administrative Agent.
(f)    Further, the Administrative Agent may (and is hereby irrevocably
authorized by each Lender to), upon the request of the Borrower, release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty if such
Subsidiary Guarantor is no longer a Material Domestic Subsidiary or, in the case
of a Qualifying

#85239856v39


109

--------------------------------------------------------------------------------

Table of Contents

Subsidiary, has been released from its Guarantee of Permitted Convertible Notes
and Permitted Unsecured Indebtedness, as applicable.
(g)    At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than obligations not yet due and
payable under any Swap Agreement or any Banking Services Agreement, and other
Obligations expressly stated to survive such payment and termination) shall have
been paid in full, the Commitments shall have been terminated and no Letters of
Credit shall be outstanding, the Subsidiary Guaranty and all obligations (other
than those expressly stated to survive such termination) of each Subsidiary
Guarantor thereunder shall automatically terminate, all without delivery of any
instrument or performance of any act by any Person.
Section 9.15.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
Section 9.16.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and each of its Affiliates, on the
one hand, and the Lenders and their Affiliates, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Lenders and their Affiliates is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Borrower or any of its Affiliates, or any other Person and (B) no Lender or any
of its Affiliates has any obligation to the Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except, in the case of a
Lender, those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve

#85239856v39


110

--------------------------------------------------------------------------------

Table of Contents

interests that differ from those of the Borrower and its Affiliates, and no
Lender or any of its Affiliates has any obligation to disclose any of such
interests to the Borrower or its Affiliates. To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
each of the Lenders and their Affiliates with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
[Signature Pages Follow]

#85239856v39


111

--------------------------------------------------------------------------------

Table of Contents


                                                        

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
ATMEL CORPORATION, as the Borrower
By:
/s/ STEVE LAUB
 
Name: Steve Laub
 
Title: President and Chief Executive Officer






    
#85239856v16    
#85239856v39    

--------------------------------------------------------------------------------

Table of Contents



MORGAN STANLEY SENIOR FUNDING, INC. individually as a Lender, the Swingline
Lender and as Administrative Agent
By:
/s/ ANDREW EARLS
 
Name: Andrew Earls
 
Title: Vice President



MORGAN STANLEY BANK, N.A., as the Issuing Bank
By:
/s/ ANDREW EARLS
 
Name: Andrew Earls
 
Title: Managing Director



UNION BANK N.A., as a Lender
By:
/s/ ANNABELLA GUO
 
Name: Annabella Guo
 
Title: Vice President



BANK OF AMERICA, N.A., as a Lender
By:
/s/ JEANETTE LU
 
Name: Jeanette Lu
 
Title: Vice President



BARCLAYS BANK PLC, as a Lender
By:
/s/ RONNIE GLENN
 
Name: Ronnie Glen
 
Title: Vice President






    
#85239856v16    
#85239856v39    

--------------------------------------------------------------------------------

Table of Contents

GOLDMAN SACHS BANK USA, as a Lender
By:
/s/ MARK WALTON
 
Name: Mark Walton
 
Title: Authorized Signatory



HSBC BANK USA, N.A., as a Lender
By:
/s/ CHRISTOPHER L SNYDER
 
Name: Christopher L Snyder
 
Title: VP, Senior Relationship Manager



BNP PARIBAS, as a Lender
By:
/s/ GREGORY R. PAUL
 
Name: Gregory R. Paul
 
Title: Managing Director



SUNTRUST BANK, as a Lender
By:
/s/ JOHNETTA BUSH
 
Name: Johnetta Bush
 
Title: Vice President



MORGAN STANLEY BANK, N.A., as a Lender
By:
/s/ ANDREW EARLS
 
Name: Andrew Earls
 
Title: Managing Director




#85239856v7    
#85239856v16    
#85239856v39